Exhibit 10.2

REVENUE INTEREST ASSIGNMENT AGREEMENT

Dated as of July 28, 2015

between

ARIAD PHARMACEUTICALS, INC.

and

PDL BIOPHARMA, INC.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS

     1   

Section 1.01 Definitions

     1   

ARTICLE II PURCHASE OF ASSIGNED INTERESTS

     15   

Section 2.01 Purchase

     15   

Section 2.02 Payments by the Company

     15   

Section 2.03 Closing; Payment of Closing Purchase Price; Closing Deliveries;
Payment of Additional Purchase Price

     16   

Section 2.04 Make Whole Payments

     17   

Section 2.05 No Assumed Obligations

     18   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF COMPANY

     19   

Section 3.01 Organization

     19   

Section 3.02 Authorization

     19   

Section 3.03 Governmental Authorization

     19   

Section 3.04 Ownership

     19   

Section 3.05 Financial Statements

     20   

Section 3.06 No Undisclosed Liabilities

     21   

Section 3.07 Solvency

     21   

Section 3.08 Litigation

     21   

Section 3.09 Compliance with Laws

     21   

Section 3.10 Conflicts

     22   

Section 3.11 Subordination

     22   

Section 3.12 Intellectual Property

     22   

Section 3.13 Regulatory Approval

     24   

Section 3.14 Material Contracts

     25   

Section 3.15 Place of Business

     25   

Section 3.16 Broker’s Fees

     25   

Section 3.17 Other Information

     25   

Section 3.18 Taxes

     26   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER

     26   

Section 4.01 Organization

     26   

Section 4.02 Authorization

     26   

Section 4.03 Broker’s Fees

     26   

Section 4.04 Conflicts

     27   

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

ARTICLE V COVENANTS

     27   

Section 5.01 Consents and Waivers

     27   

Section 5.02 Access; Information

     27   

Section 5.03 Material Contracts

     29   

Section 5.04 Confidentiality; Public Announcement

     29   

Section 5.05 Security Agreement

     30   

Section 5.06 Efforts; Further Assurance

     30   

Section 5.07 Put Option; Call Option

     31   

Section 5.08 [Remittance to Deposit Account]

     32   

Section 5.09 Intellectual Property

     36   

Section 5.10 Protective Covenants

     36   

Section 5.11 Insurance

     38   

Section 5.12 Notice

     38   

Section 5.13 Use of Proceeds

     38   

ARTICLE VI TERMINATION

     40   

Section 6.01 Termination Date

     40   

Section 6.02 Effect of Termination

     41   

ARTICLE VII MISCELLANEOUS

     41   

Section 7.01 Survival

     41   

Section 7.02 Specific Performance; Limitations on Damages

     41   

Section 7.03 Notices

     41   

Section 7.04 Successors and Assigns

     43   

Section 7.05 Indemnification

     43   

Section 7.06 No Implied Representations and Warranties

     44   

Section 7.07 Independent Nature of Relationship

     45   

Section 7.08 Tax Treatment

     45   

Section 7.09 Entire Agreement

     46   

Section 7.10 Amendments; No Waivers

     46   

Section 7.11 Interpretation

     46   

Section 7.12 Headings and Captions

     46   

Section 7.13 Counterparts; Effectiveness

     46   

Section 7.14 Severability

     47   

Section 7.15 Expenses

     47   

Section 7.16 Governing Law; Jurisdiction

     47   

Section 7.17 Waiver of Jury Trial

     47   

EXHIBITS

 

Exhibit A    –    Form of Security Agreement Exhibit B    –    Form of
Assignment of Interests Exhibit C       Form of Legal Opinion (Mintz Levin)

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

REVENUE INTEREST ASSIGNMENT AGREEMENT

This REVENUE INTEREST ASSIGNMENT AGREEMENT (as amended, supplemented or
otherwise modified from time to time, this “Agreement”) is made and entered into
as of July 28, 2015, by and between ARIAD Pharmaceuticals, Inc., a Delaware
corporation (“ARIAD” or the “Company”), and PDL BioPharma, Inc., a Delaware
corporation (“Purchaser”).

WHEREAS, the Company wishes to obtain financing in respect of the development of
its pipeline product Brigatinib and the commercialization of the Product (as
hereinafter defined);

WHEREAS, the Company wishes to sell, assign, convey and transfer to Purchaser
the Assigned Interests in consideration for its payment of the Purchase Price
(as hereinafter defined) to raise such financing;

WHEREAS, the Purchaser wishes to purchase from the Company, the Assigned
Interests (as hereinafter defined), all upon and subject to the terms and
conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual covenants, agreements
representations and warranties set forth herein, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions.

The following terms, as used herein, shall have the following meanings:

“Accounts” shall mean, collectively, the Deposit Account, the Joint
Concentration Account, the Company Concentration Account, the Purchaser
Concentration Account, and, if applicable, the Brigatinib Divestiture Account,
each established and maintained pursuant to the Deposit Agreement.

“Additional Purchase Price” shall mean $50,000,000.

“Additional Product Financing Trigger Event” shall mean the first date on which
the Net Revenue for the Product for the immediately preceding four fiscal
quarters of the Company and its Subsidiaries, calculated as of the end of any
fiscal quarter, exceeds $[***].

“Additional Purchase Price Closing Date” shall have the meaning set forth in
Section 2.03(d).

“Affiliate” shall mean any Person that controls, is controlled by, or is under
common control with another Person. For purposes of this definition, “control”
shall mean (i) in the case of corporate entities, direct or indirect ownership
of at least fifty percent (50%) of the stock or shares having the right to vote
for the election of directors, and (ii) in the case of non-corporate entities,
direct or indirect ownership of at least fifty percent (50%) of the equity
interest with the power to direct the management and policies of such
non-corporate entities.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the first paragraph hereof.

“Allowable Additional Product Financing” shall mean, after the occurrence of an
Additional Product Financing Trigger Event, (a) any Indebtedness secured by
Liens granted on the Shared Assigned Interest Collateral that is incurred by the
Company or any Subsidiary of the Company to any Third Party (other than
Purchaser) and (b) any sale of Revenue Interests other than the Assigned
Interests by the Company or any Subsidiary of the Company to any Third Party not
to exceed [***] percent ([***]%) of the total Revenue Interest; provided,
however, that (i) in the case of any such Indebtedness, any such Liens must be
granted pari passu with, or junior to, but not senior to, the Liens on the
Shared Assigned Interests Collateral granted by the Company to the Purchaser
pursuant to this Agreement and the Security Agreement, (ii) the terms of any
such Indebtedness or sale shall not conflict in any respect with the terms of
the Transaction Documents (including, without limitation, Section 5.08(c)),
(iii) the sum of the aggregate principal amount of any such Indebtedness and the
aggregate amount of any payments on account of the acceleration of all or a
substantial portion of payments, mandatory redemption or repurchase, put or
sinking fund or similar payment of any such sale (not including payment of the
Revenue Interest itself) shall not exceed $[***], (iv) in the case of any such
Indebtedness, such Indebtedness has a maturity date that is a date (such date,
the “Outside Date”) at least 91 days after the latest of (X) the [***]
anniversary of the Closing Date, (Y) the [***] anniversary of the payment of the
Additional Purchase Price by Purchaser to the Company and (Z) the [***]
anniversary of the payment of the final Second Tranche Purchase Price by
Purchaser to the Company (and the terms of such Indebtedness shall not provide
for any scheduled repayment, mandatory redemption, put or sinking fund
obligations prior to the Outside Date (other than customary offers to, or put
right to require, repurchase upon a change of control, asset sale or casualty
event and customary acceleration rights after an event of default)), (v) in the
case of any such sale, (1) such sale shall not provide for any acceleration of
all or a substantial portion of payments, mandatory redemption or repurchase,
put or sinking fund or similar payment obligation prior to the Outside Date and
(2) the Third Party purchaser in any such sale shall have entered into one or
more inter-creditor agreements with respect to its rights in the portion of the
Revenue Interests it purchased in form and substance reasonably satisfactory to
Purchaser, whose consent shall not be unreasonably withheld or delayed and
(vi) after giving effect to all such Allowable Additional Product Financings and
any working capital revolving loans and equipment financings described in clause
(iii) of the definition of Permitted Secured Financings, at least [***]% of the
Revenue Interests shall remain unsold and subject to no Liens other than (1) any
Lien or agreements in favor of Purchaser granted under or pursuant to this
Agreement and the other Transaction Documents; and (2) liens for taxes or other
governmental charges arising by operation of law in the ordinary course of
business for sums which are not yet due and payable.

“Allowable Back-up Product Financing” shall mean the incurrence of any
Indebtedness secured by Liens granted on the Net Revenue of the Back-up Product
that is incurred by the Company or any Subsidiary of the Company to any Third
Party; provided, however, that such Indebtedness has a maturity date that is not
earlier than the Outside Date (as defined above in the definition of “Allowable
Additional Product Financing”) (and the terms of such Indebtedness shall not
provide for any scheduled repayment, mandatory redemption, put or sinking fund
obligations prior to the Outside Date (other than customary offers to, or put
right to require, repurchase upon a change of control, asset sale or casualty
event and customary acceleration rights after an event of default)).

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” shall mean, as of any date of determination (i) from the
Closing through the Second Drawdown Date, 2.5%, (ii) from the Second Drawdown
Date through and including December 31, 2018, 5.0% and (iii) thereafter, 6.5%;
provided, however, that Applicable Percentage pursuant to this clause
(iii) shall increase to 7.5% if the aggregate Purchase Price paid by the
Purchaser exceeds $150,000,000.

“Assigned Interests” shall mean Purchaser’s right to receive amounts equal to
the product of the Applicable Percentage multiplied by the worldwide Net
Revenues of the Product during the Revenue Interest Period, subject to the
Yearly Payment Cap, pursuant to the terms and conditions of this Agreement.

“Assigned Interests Collateral” shall mean the property included in the
definition of “Collateral” in the Security Agreement.

“Assignment of Interests” shall mean the Assignment of Interests pursuant to
which the Company shall assign to Purchaser all of its rights and interests in
and to the Assigned Interests purchased hereunder, which Assignment of Interests
shall be substantially in the form of Exhibit B.

“Audit Costs” shall mean, with respect to any audit of the books and records of
the Company or its Subsidiaries with respect to amounts payable or paid under
this Agreement, the reasonable out-of-pocket cost of such audit, including all
fees, costs and expenses incurred in connection therewith.

“Back-up Product” shall mean Brigatinib.

“Back-up Product True-Up Amount” shall have the meaning set forth in
Section 5.08(f)(iv).

“Back-up Product True-Up Cap” shall have the meaning set forth in
Section 5.08(f)(v).

“Bankruptcy Event” shall mean the occurrence of any of the following:

(a) the Company shall commence any case, proceeding or other action (i) under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, relief of debtors or the like, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (ii) seeking appointment of a receiver, trustee,
custodian or other similar official for it or for all or any portion of its
assets, or the Company shall make a general assignment for the benefit of its
creditors;

(b) there shall be commenced against the Company any case, proceeding or other
action of a nature referred to in clause (a) above which remains un-dismissed,
undischarged or un-bonded for a period of sixty (60) days;

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

(c) there shall be commenced against the Company any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, restraint or
similar process against (i) all or a substantial portion of its assets and/or
(ii) the Product or a substantial portion of the Intellectual Property related
to the Product, which results in the entry of an order for any such relief which
shall not have been vacated, discharged, stayed, satisfied or bonded pending
appeal within sixty (60) days from the entry thereof;

(d) the failure of the Company to take action to object to any of the acts set
forth in clause (b) or (c) above within ten (10) days of the Company receiving
written notice of such act;

(e) the Company shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its respective debts as they become due; or

(f) an affirmative vote by the Board to commence any case, proceeding or other
action described in clause (a) above.

“Board” shall mean the Board of Directors of the Company.

“Brigatinib” means the compound currently known as brigatinib, also known as
AP26113, which is an inhibitor of anaplastic lymphoma kinase and is currently
under investigation as a potential treatment for non-small cell lung cancer,
regardless of the drug formulation or dosage form that is made with brigatinib
and regardless of the indication or purpose for which the drug incorporating
brigatinib is ultimately marketed or sold.

“Brigatinib Divestiture Account” shall have the meaning set forth in
Section 5.17.

“Brigatinib Divestiture Collateral Amount” shall have the meaning set forth in
Section 5.17.

“Brigatinib Divestiture Event” shall have the meaning set forth in Section 5.17.

“Business Day” shall mean any day other than a Saturday, a Sunday, any day which
is a legal holiday under the laws of the State of New York, or any day on which
banking institutions located in the State of New York are required by law or
other governmental action to close.

“Call Closing Date” shall have the meaning set forth in Section 5.07(b).

“Call Option” shall have the meaning set forth in Section 5.07(b).

“Change of Control” shall mean:

(a) the acquisition by any Person or group (within the meaning of Sections
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended) of
beneficial ownership of any capital stock of the Company, if after such
acquisition, such Person or group would be the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of directors;

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------

(b) a merger or consolidation of the Company, with any other Person, other than
a merger or consolidation which would result in the Company’s voting securities
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the Company’s voting securities or such surviving entity’s voting securities
outstanding immediately after such merger or consolidation; or

(c) the bona fide sale, lease, transfer, exclusive license or other disposition,
in a single transaction or series of related transactions, by the Company or any
of its Subsidiaries of all or substantially all the assets of the Company and
its Subsidiaries, taken as a whole, or the sale or disposition (whether by
merger or otherwise) of one or more Subsidiaries of the Company if substantially
all of the assets of the Company and its Subsidiaries, taken as a whole, are
held by such Subsidiary or Subsidiaries, except where such sale, lease,
transfer, exclusive license or other disposition is to a wholly owned (direct or
indirect) Subsidiary of the Company.

“Closing” shall have the meaning set forth in Section 2.03(a).

“Closing Date” shall have the meaning set forth in Section 2.03(a).

“Closing Purchase Price” shall mean $50,000,000.

“Company” shall have the meaning set forth in the first paragraph hereof.

“Company Concentration Account” shall mean a segregated account established and
maintained at the Deposit Bank pursuant to the terms of the Deposit Agreement
and this Agreement. The Company Concentration Account shall be the account into
which the funds remaining in the Joint Concentration Account after payment
therefrom of the amounts payable to Purchaser pursuant to this Agreement are
swept in accordance with the terms of this Agreement and the Deposit Agreement.

“Company Indemnified Party” shall have the meaning set forth in Section 7.05(b).

“Confidential Information” shall mean, as it relates to the Company and its
Affiliates and the Product, the Intellectual Property, confidential business
information, financial data and other like information (including ideas,
research and development, know-how, formulas, schematics, compositions,
technical data, specifications, customer and supplier lists, pricing and cost
information, and business and marketing plans and proposals), inventory, ideas,
algorithms, processes, computer software programs or applications (in both
source code and object code form), client lists and tangible or intangible
proprietary information or material, or such other information that either party
identifies to the other as confidential or the nature of which or the
circumstances of the disclosure of which would reasonably indicate that such
information is confidential. Notwithstanding the foregoing definition,
Confidential Information shall not include information that (a) is already in
the public domain at the time the information is disclosed, (b) thereafter
becomes lawfully obtainable from other sources who, to the knowledge of the
recipient, have no obligation of confidentiality, (c) can be shown to have been
independently developed by the recipient or its representatives without
reference to any Confidential Information of the other party, or (d) is required
to be disclosed under laws, rules

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

5



--------------------------------------------------------------------------------

and regulations of any Governmental Authority applicable to the Company or its
Affiliates or the Purchaser or its Affiliates, as the case may be, or pursuant
to the rules and regulations of any securities exchange or trading system or
pursuant to any other laws, rules or regulations of any Governmental Authority
having jurisdiction over the Company and its Affiliates or Purchaser and its
Affiliates.

“Daily Amount” shall have the meaning set forth in Section 2.02(b).

“Delinquent Assigned Interests Payment” shall mean, with respect to any Assigned
Interests payment and, if owed by the Company to Purchaser, any payment due
under Section 5.08(f)(iii) that is not paid when due, an amount equal to the
product of the amount so owed multiplied by the lower of (i) the highest rate
permitted by applicable law, and (ii) [***] percent ([***]%) per year,
compounded annually; provided, however, if Purchaser has Knowledge of a
delinquent payment and fails to give notice to the Company of such delinquency,
then no interest shall accrue in respect of such delinquent payment until notice
is given to the Company or the Company otherwise becomes of aware of such
delinquency.

“Deposit Account” shall mean collectively, any deposit and segregated deposit
account established and maintained at the Deposit Bank pursuant to a Deposit
Agreement and this Agreement. The Deposit Account shall be the account into
which all payments made to the Company in respect of the sale of the Product are
to be remitted, regardless of whether or not any Allowable Additional Product
Financings have been entered into by the Company or any Subsidiary.

“Deposit Agreement” shall mean the agreement to be entered into by a Deposit
Bank, ARIAD and Purchaser in accordance with Section 5.08, pursuant to which,
among other things, the Deposit Account, the Joint Concentration Account, the
Purchaser Concentration Account, the Company Concentration Account and, upon the
occurrence of a Brigatinib Divestiture Event, the Brigatinib Divestiture Account
shall be established and maintained.

“Deposit Bank” shall mean the bank or financial institution approved by each of
Purchaser and the Company in accordance with Section 5.08 that is a party to any
Deposit Agreement.

“Dispute” shall have the meaning set forth in Section 3.12(e).

“European Subsidiaries” shall mean ARIAD Pharmaceuticals (Luxembourg) S.a.r.l,
ARIAD Pharmaceuticals (Europe) S.a.r.l, ARIAD Pharmaceuticals (Denmark) ApS,
ARIAD Pharmaceuticals (Finland) Oy, ARIAD Pharmaceuticals (Germany) GmbH, ARIAD
Pharmaceuticals (Benelux) B.V., ARIAD Pharmaceuticals (Spain) S.L.U., ARIAD
Pharma (UK) Ltd., ARIAD Pharmaceuticals (Austria) GmbH, ARIAD Pharmaceuticals
(France), ARIAD Pharmaceuticals (Italy) S.R.L., ARIAD Pharmaceuticals (Norway)
AS, ARIAD Pharma S.A. (Greece), and ARIAD Pharmaceuticals (Nordic) AB.

“Excluded Liabilities and Obligations” shall have the meaning set forth in
Section 2.05.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

6



--------------------------------------------------------------------------------

“FDA” shall mean the United States Food and Drug Administration or any successor
federal agency thereto.

“Financial Statements” shall mean (a) the audited consolidated balance sheets of
the Company and its Subsidiaries as of December 31, 2014, and December 31, 2013,
and the related audited consolidated statements of operations, cash flows and
shareholders’ equity for the Fiscal Years then ended and (b) the unaudited
consolidated balance sheet of the Company and its Subsidiaries as of March 31,
2015, and the related unaudited consolidated statements of operations, cash
flows and shareholders’ equity for the three (3) month period then ended.

“Fiscal Quarter” shall mean each three (3) month period commencing
January 1, April 1, July 1 or October 1, provided however that (a) the first
Fiscal Quarter of the Term shall extend from the Closing Date to the end of the
first full Fiscal Quarter thereafter, and (b) the last Fiscal Quarter of the
Term shall end upon the expiration or termination of this Agreement.

“Fiscal Year” shall mean the calendar year.

“GAAP” shall mean generally accepted accounting principles in the United States
in effect from time to time.

“Governmental Authority” shall mean any government, court, regulatory or
administrative agency or commission, or other governmental authority, agency or
instrumentality, whether foreign, federal, state or local (domestic or foreign),
including the United States Patent and Trademark Office, the FDA, or the United
States National Institutes of Health.

“Gross Product Revenues” means, for any period of determination during the
Revenue Interest Period, the amount equal to the sum of the following for such
period: (a) the amounts invoiced and recognized as revenue in accordance with
GAAP by the Company or its Affiliates with respect to the sale by the Company or
its Affiliates of Product to a Third Party (including distributors), (b) to the
extent not covered by (a) above, any amounts invoiced and recognized as revenue
in accordance with GAAP by the Company or its Affiliates from a Third Party
solely with respect to the sale, distribution or other use of the Product by
such Third Party (including any royalties received by the Company, but excluding
(i) [***], (ii) [***] or (iii) [***]), and (c) any collections in respect of
write-offs or allowances for bad debts in respect of items described in the
preceding clauses (a) and (b); provided, however, that with respect to the use
of this definition in the definition of “Quarterly Report” and Section 5.02(f)
only, “Gross Product Revenue” shall include revenue with respect to the sale of
both the Product and, when and as relevant, the Back-up Product.

“Gross Back-up Product Revenues” shall have the same meaning as “Gross Product
Revenues” except shall be determined with respect to the Back-up Product.

“Gross Product Revenues of the Company” shall mean Gross Product Revenues that
are owned, invoiced, and recognized as revenue in accordance with GAAP by the
Company and its Subsidiaries (other than the European Subsidiaries), which
correspond to the Revenue Interest (excluding the European Subsidiaries).

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

7



--------------------------------------------------------------------------------

“Indebtedness” shall mean all indebtedness for borrowed money and all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services.

“Intellectual Property” shall mean all proprietary information; technical data;
laboratory notebooks; clinical data; priority rights; trade secrets; know-how;
confidential information; inventions (whether patentable or unpatentable and
whether or not reduced to practice or claimed in a pending patent application);
Patents; registered or unregistered trademarks, trade names, service marks,
including all goodwill associated therewith; registered and unregistered
copyrights and all applications thereof; in each case that are owned, controlled
by, generated by, issued to, licensed to, licensed by or hereafter acquired by
or licensed by the Company or its Subsidiaries, in each case solely relating to
the manufacture and sale of the Product.

“IRR” shall mean the internal rate of return calculated on a quarterly basis
utilizing the same methodology utilized by the XIRR function in Microsoft Excel.

“Joint Concentration Account” shall mean a segregated account, subject to a
control agreement in favor of Purchaser, which shall only be exercisable by
Purchaser during the occurrence and continuation of the Security Agreement
Remedies Period (as defined in the Security Agreement), established for the
benefit of the Company and Purchaser and maintained at the Deposit Bank pursuant
to the terms of the Deposit Agreement and this Agreement. The Joint
Concentration Account shall be the account into which the Deposit Bank sweeps
the funds held in the Deposit Account.

“Knowledge of the Company” shall mean the [***].

“Knowledge of Purchaser” shall mean the actual knowledge of Purchaser’s [***]
relating to a particular matter.

“License Agreement” shall mean any existing or future license,
commercialization, co-promotion, collaboration, distribution, marketing or
partnering agreement entered into before or during the Revenue Interest Period
by the Company or any of its Affiliates that grants a license to a Third Party
under the Intellectual Property covering the Product.

“Licensees” shall mean, collectively, the licensees and any sublicensees under
the License Agreements; each a “Licensee”.

“Liens” shall mean all liens, encumbrances, security interests, mortgages,
rights to preferential payments or charges of any kind, but excluding any
License Agreements.

“Losses” shall mean collectively, any and all claims, damages, losses,
judgments, awards, penalties, liabilities, costs and expenses (including
reasonable expenses and reasonable attorneys’ fees) incurred in connection with
defending any action, suit or proceeding.

“Major Countries” shall mean the United States, Germany, France, Great Britain,
Spain, Italy and Japan.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

8



--------------------------------------------------------------------------------

“Make Whole Payment” shall have the meaning set forth in Section 2.04.

“Material Adverse Change” shall mean, with respect to the Company and its
Subsidiaries, any event, change, circumstance, occurrence, effect or state of
facts that has caused or is reasonably likely to cause a material adverse change
in the business, operations, assets or financial condition of the Company and
its Subsidiaries, taken as a whole.

“Material Adverse Effect” shall mean (a) the effect of a Material Adverse
Change, (b) a material adverse effect on the validity or enforceability of any
of the Transaction Documents, (c) material adverse effect on the ability of the
Company to perform any of its material obligations under the Transaction
Documents, (d) the inability or failure of the Company to make payment of the
Assigned Interests in violation of this Agreement, (e) any material adverse
effect on the Product or the ability of the Company and its Subsidiaries to
distribute, market and/or sell the Product or (f) any material adverse effect on
the Revenue Interests.

“Material Contract” shall mean: (a) any marketing agreement, co-promotion
agreement or partnering agreement related to the manufacture, sale or
distribution of the Product in any of the Major Countries; or (b) any agreement
relating to any material Patent, including any license, assignment, or agreement
related to control of such material Patent, in each case, for which breach,
non-performance or failure to renew by the Company or its Subsidiaries could
reasonably be expected to have a Material Adverse Effect.

“Material Patents” means U.S. Patent Nos. [***]; [***] and [***]; EPO Patent
Nos. [***] and EPO Application No. [***].

“Net Back-up Product Revenues” shall have the same meaning as “Net Revenues”
except shall be determined with respect to the Back-up Product.

“Net Revenues” shall mean, for any period of determination, the amount equal to
the difference of

 

  (a) Gross Product Revenues for such period, less

 

  (b) The sum, with respect to the items described in clauses (a) and (b) of the
definition of Gross Product Revenues, of

 

  (i) [***];

 

  (ii) [***],

 

  (iii) [***],

 

  (iv) [***],

 

  (v) [***],

 

  (vi) [***], and

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

9



--------------------------------------------------------------------------------

  (vii) [***].

Net Revenues shall be determined in accordance with GAAP as applied by the
Company during the Term; provided that if there is any change in GAAP or its
application by the Company during the Term that would reasonably be expected to
result in an adverse effect on the Assigned Interests, the Company and Purchaser
shall negotiate in good faith to make such adjustments as may be reasonably
necessary to compensate PDL based on how such Net Revenues would have been
calculated using GAAP as applied by the Company on the date of this Agreement.
In calculating Net Revenues, any transfer from the Company to an Affiliate shall
be disregarded and the calculation shall instead be based on the first transfer
to a Third Party.

“Net Revenues of the Company” shall mean the Net Revenues of the Product that
are invoiced and recognized as revenue in accordance with GAAP by the Company
and its Subsidiaries (other than the European Subsidiaries) and shall be
calculated based on Gross Product Revenues of the Company and its Subsidiaries
(other than the European Subsidiaries).

“Obligations” shall mean any and all obligations of the Company under the
Transaction Documents.

“Officer’s Certificate” shall mean the duly executed Officer’s Certificate,
dated as of the Closing Date, in form and substance reasonably satisfactory to
Purchaser, (W) attaching certified copies of the Company’s organizational
documents (together with any and all amendments thereto); (X) attaching
certified copies of the resolutions adopted by the Board authorizing and
approving the execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents and the transactions contemplated
herein and therein; (Y) setting forth the incumbency of the officer or officers
of the Company who have executed and delivered the Agreement and the Assignment
of Interests; and (Z) attaching copies, certified by such officer as true and
complete, of a certificate of the appropriate Governmental Authority of the
Company’s jurisdiction of formation, stating that the Company is in good
standing under the laws of the State of Delaware.

“Outside Date” shall have the meaning set forth in the definition of “Allowable
Additional Product Financing”.

“Patents” shall mean all patents, patent rights, patent applications, patent
disclosures and invention disclosures issued or filed, together with all
reissues, divisions, continuations, revisions, term extensions, substitutes,
supplementary protection certificates and reexaminations, including the
inventions claimed in any of the foregoing and any priority rights arising
therefrom, covering or related to the manufacture, use and sale of the Product
that are issued or filed as of the date hereof or during the Term, including,
without limitation, those identified in Schedule 3.12(a) in each case, which are
owned by the Company, its Subsidiaries or any of its Affiliates.

“Permitted Liens” shall mean (i) Liens created in favor of Purchaser on or after
the Closing pursuant to the Security Agreement, the Assignment of Interests, and
any other Transaction Document; (ii) liens for taxes or other governmental
charges arising by operation of law in the ordinary course of business for sums
which are not yet due and payable, and (iii) any other Liens permitted pursuant
to any Permitted Secured Financing.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

10



--------------------------------------------------------------------------------

“Permitted Secured Financings” shall mean, as of any date of determination,
(i) the Allowable Additional Product Financing, (ii) the Allowable Back-up
Product Financing, (iii) working capital revolving loans and equipment
financings secured by the Shared Assigned Interests Collateral in an aggregate
principal amount not to exceed $[***]; and (iv) secured financings that are not
secured by the Product or Back-up Product or any of the assets or collateral
included in the Shared Assigned Interest Collateral; provided that with respect
to any of the foregoing set forth in item (i) above that are secured by a
security interest in the Shared Assigned Interests Collateral, Purchaser and all
other providers (or any designated agent thereof) of any such Permitted Secured
Financing shall have entered into one or more inter-creditor agreements with
respect to the Shared Assigned Interests Collateral in form and substance
reasonably satisfactory to Purchaser, whose consent shall not be unreasonably
withheld or delayed; and provided, further, that with respect to any of the
foregoing set forth in item (iv) above, such Indebtedness has a maturity date
that is not earlier than the Outside Date (and the terms of such Indebtedness
shall not provide for any scheduled repayment, mandatory redemption, put or
sinking fund obligations prior to the Outside Date (other than customary offers
to, or put right to require, repurchase upon a change of control, asset sale or
casualty event and customary acceleration rights after an event of default)).

“Person” shall mean an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, but not including a
government or political subdivision or any agency or instrumentality of such
government or political subdivision.

“Prior Fiscal Quarter” shall mean the most recent prior Fiscal Quarter for which
the Net Revenues of the Product were calculated and reported in a True-Up
Statement in accordance with this Agreement.

“Product” shall mean the product currently known as Iclusig, also known as
ponatinib hydrochloride, the chemical name for which is
3-(imidazo[1,2-b]pyridazin-3ylethynyl)-4-methyl-N-{4-[(4-methylpiperazin-1-yl)methyl]-3-(trifluoromethyl)phenyl}benzamide
hydrochloride having molecular formula C29H28ClF3N6O and marketed and sold by
the Company, regardless of the formulation or dosage form of such product and
regardless of the indication or purpose for which such product is marketed or
sold, and any and all future drug formulations and dosage forms incorporating
ponatinib hydrochloride that are developed or licensed by the Company or its
Subsidiaries.

“Projected Net Product Revenues” shall mean the projected annual Net Revenues of
the Product as listed on Schedule A hereto.

“Purchase Price” shall mean the Closing Purchase Price, the Additional Purchase
Price and any Second Tranche Purchase Price.

“Purchaser” shall have the meaning set forth in the first paragraph hereof.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

11



--------------------------------------------------------------------------------

“Purchaser Concentration Account” shall mean a segregated account established
for the benefit of Purchaser and maintained at a bank specified in writing by
Purchaser pursuant to the terms of the Deposit Agreement and this Agreement. The
Purchaser Concentration Account shall be the account into which the funds held
in the Joint Concentration Account which are payable to Purchaser pursuant to
this Agreement are swept by the Deposit Bank in accordance with the terms of
this Agreement and the Deposit Agreement.

“Purchaser Indemnified Party” shall have the meaning set forth in
Section 7.05(a).

“Put Option” shall have the meaning set forth in Section 5.07(a).

“Put Option Closing Date” shall have the meaning set forth in Section 5.07(a).

“Put Option Event” shall mean any one of the following events:

(a) any Bankruptcy Event;

(b) any Change of Control of the Company;

(c) any Transfer to a Third Party by the Company or its Subsidiaries of its
interest in the Revenue Interests or all or substantially all of its interest in
the Product, in each case that results in a reduction of the amount of the
Assigned Interests other than in connection with a Permitted Secured Financing
or a License Agreement; or

(d) any failure by the Company to pay any amounts due and owing from the Company
to Purchaser under this Agreement within [***] ([***]) days of receipt of
written notice from Purchaser of the failure by the Company to make payment of
any such amounts, unless such amounts have been validly disputed (and remain in
dispute) in the good faith determination of the Company and the Company has
delivered written notice to Purchaser within such [***] period detailing such
amounts in dispute.

“Put/Call Price” shall mean, as of any date of determination, the greater of
(i) (X) an amount that, when paid to Purchaser, would generate an IRR to
Purchaser of 10.0% after taking into account the amount and timing of all
payments made by Purchaser to the Company pursuant to this Agreement as of the
date of payment of the Put/Call Price, and taking into account the amount and
timing of all payments made by the Company to Purchaser (and retained by
Purchaser) pursuant to this Agreement plus (Y) any Delinquent Assigned Interest
Payment owed; and (ii) the multiple of all payments made by Purchaser to the
Company as of the date of determination pursuant to this Agreement as set forth
below with respect to the period in which such date falls, less the amount of
payments already received by Purchaser from the Company pursuant to this
Agreement as of such date of determination (excluding any amounts attributable
to Delinquent Assigned Interest Payments.)

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

12



--------------------------------------------------------------------------------

Period    Multiple On or prior to the first anniversary of the Closing Date   
1.15x After the first anniversary of the Closing Date through and including the
second anniversary of the Closing Date    1.20x After the second anniversary of
the Closing Date and thereafter    1.30x

“Quarterly Report” shall mean, with respect to the relevant Fiscal Quarter of
the Company, (a) a report showing Gross Product Revenues for both the Product
and the Back-Up Product for such quarter and the adjustments and other
reconciliations used to arrive at Net Revenues for such quarter, reconciled, in
each case, to the most applicable line item in the Company’s consolidated
statements of operations as most recently filed or to be filed with the
Securities and Exchange Commission or furnished to Purchaser pursuant to
Section 5.02(f) and (b) a reconciliation of all payments made by the Company to
Purchaser pursuant to this Agreement during such quarter, including all amounts
deposited into the Purchaser Concentration Account during such quarter.

“Regulatory Agency” shall mean a Governmental Authority with responsibility for
the approval of the marketing and sale of pharmaceuticals or other regulation of
pharmaceuticals in any Major Country.

“Regulatory Approval” shall mean all approvals (including, without limitation,
where applicable, pricing and reimbursement approval and schedule
classifications), product and/or establishment licenses, registrations or
authorizations of any Governmental Authority necessary for the manufacture, use,
storage, import, export, transport, offer for sale, or sale of the Product in a
Major Country.

“Revenue Interest Period” shall mean the period from and including the Closing
Date through and including December 31, 2033, unless earlier terminated upon
(i) Purchaser’s exercise of the Put Option in accordance with Section 5.07(a) or
the Company’s exercise of the Call Option in accordance with Section 5.07(b), in
each case upon the payment of the Put/Call Price, or (ii) Company’s termination
pursuant to Section 6.01.

“Revenue Interests” shall mean all of the interest of the Company and its
Subsidiaries in the Gross Product Revenues.

“Second Drawdown Date” shall mean the one-year anniversary of the date hereof.

“Second Tranche Purchase Price” shall have the meaning set forth in
Section 2.03(e).

“Second Tranche Purchase Price Closing Date” shall have the meaning set forth in
Section 2.03(e).

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

13



--------------------------------------------------------------------------------

“Security Agreement” shall mean the Security Agreement between the Company and
Purchaser providing for, among other things, the grant by the Company in favor
of Purchaser of a valid continuing, perfected lien on and security interest in,
the Assigned Interests and the other Assigned Interests Collateral described
therein, which Security Agreement shall be substantially in the form of Exhibit
A.

“Shared Assigned Interests Collateral” shall mean the Assigned Interests
Collateral in which Purchaser and, as applicable, the purchaser or provider of
any Permitted Secured Financing has been granted a Lien. For the avoidance of
doubt, the Shared Assigned Interests Collateral shall not include the Assigned
Interests.

“Subsidiary” shall mean, with respect to any Person, any other Person controlled
by such first Person, directly or indirectly, through one or more
intermediaries.

“Sweep Percentage” shall mean (i) for the period from the Closing Date through
the date of the delivery by the Company to the Purchaser of the first True-Up
Statement, [***]%, and (ii) for any given Fiscal Quarter thereafter, the
percentage equal to (i) the Applicable Percentage multiplied by worldwide Net
Revenues of the Product for the Prior Fiscal Quarter, divided by (ii) the Net
Revenues of the Company with respect to the Product for the Prior Fiscal
Quarter. The Sweep Percentage shall be calculated on a quarterly basis and shall
be set forth in the True-Up Statement for each Fiscal Quarter.

“Tax” or “Taxes” shall mean any federal, state, local or foreign tax, levy,
impost, duty, assessment, fee, deduction or withholding or other charge,
including all excise, sales, use, value added, transfer, stamp, documentary,
filing, recordation and other fees imposed by any taxing authority (and
interest, fines, penalties and additions related thereto).

“Tax Return” shall mean any report, return, form (including elections,
declarations, statements, amendments, claims for refund, schedules, information
returns or attachments thereto) or other information supplied or required to be
supplied to a Governmental Authority with respect to Taxes.

“Term” shall have the meaning set forth in Section 6.01.

“Term Sheet” shall mean the Term Sheet discussed between the Company and
Purchaser, on or around June 12, 2015.

“Third Party” shall mean any Person other than the Purchaser or the Company and
its Subsidiaries.

“Transaction Documents” shall mean, collectively, this Agreement, the Assignment
of Interests, the Security Agreement, the Deposit Agreement, and the Officer’s
Certificate.

“Transfer” shall mean any sale, conveyance, assignment, disposition, pledge,
hypothecation or transfer.

“True-Up Statement” shall have the meaning set forth in Section 5.08(f)(i).

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

14



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“UCC Financing Statements” shall mean the UCC-1 financing statements, in form
and substance reasonably satisfactory to Purchaser, that shall be filed by
Purchaser, with the assistance of the Company as reasonably requested by the
Purchaser, at or promptly following the Closing, as well as any additional UCC-1
financing statements or amendments thereto as reasonably requested from time to
time, to perfect Purchaser’s security interest in the Assigned Interests
Collateral.

“United States” shall mean the United States of America.

“Year-to-Date Applicable Net Revenues” shall have the meaning set forth in
Section 5.08(f)(i).

“Yearly Payment Cap” shall have the meaning set forth in Section 2.02(a).

ARTICLE II

PURCHASE OF ASSIGNED INTERESTS

Section 2.01 Purchase.

(a) Upon the terms and subject to the conditions set forth in this Agreement,
the Company agrees to sell, assign, transfer and convey to Purchaser, and
Purchaser agrees to purchase from the Company, free and clear of all Liens
(except Permitted Liens), all of the Company’s rights and interests in and to
the Assigned Interests on the Closing Date. Purchaser’s ownership interest in
the Assigned Interests so acquired shall vest immediately upon the Company’s
receipt of payment of the Closing Purchase Price for such Assigned Interests
pursuant to Section 2.03(b), subject to the termination provisions of
Section 6.01.

(b) The Company hereby consents to Purchaser recording and filing, at
Purchaser’s sole responsibility, cost and expense, the UCC Financing Statements
and other financing statements in the appropriate filing offices under the UCC
(and continuation statements with respect to such financing statements when
applicable) meeting the requirements of applicable law in such manner and in
such jurisdictions as are necessary or appropriate to perfect the purchase by
Purchaser of the Assigned Interests.

Section 2.02 Payments by the Company.

(a) Payments in Respect of the Applicable Percentage of Net Revenues. In
connection with the assignment of the Assigned Interests, Purchaser shall be
entitled to receive (i) the Applicable Percentage of worldwide Net Revenues of
the Product earned during the Revenue Interest Period; provided however, that
the yearly amount required to be paid to Purchaser pursuant to this
Section 2.02(a)(i) and Section 2.02(a)(ii) below shall not exceed $20,000,000 in
any Fiscal Year for the years ended December 31, 2015, December 31,
2016, December 31, 2017 and December 31, 2018 (in each case, the “Yearly Payment
Cap”); (ii)

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

15



--------------------------------------------------------------------------------

payments in respect of the Back-up Product True-Up Amount as provided in
Section 5.08(f) (subject to the Yearly Payment Cap); and (iii) without giving
effect to any Yearly Payment Cap, any Delinquent Assigned Interests Payment, as
and when due. Except with respect to any Delinquent Assigned Interests Payment,
any amounts in excess of the Yearly Payment Cap shall be retained by the Company
and shall not be part of the Assigned Interest for that year or any prior or
subsequent year(s).

(b) Payments into Deposit Accounts. Commencing on the effective date of the
Deposit Agreement, the applicable Sweep Percentage of the cash and cash
equivalents deposited into the Deposit Account (subject to the Yearly Payment
Cap) shall be swept from the Joint Concentration Account into the Purchaser
Concentration Account on a daily basis (the “Daily Amount”) pursuant to
Section 5.08. Prior to the establishment of the Deposit Account and Purchaser
Concentration Account as contemplated by Section 5.08(a), the Company shall
promptly pay to Purchaser upon demand the aggregate Daily Amount.

(c) Payment Procedure. All payments required to be made by the Company under
this Agreement (including pursuant to this Section 2.02) shall be the
obligations of the Company; provided, however, that the Company will use its
best efforts to obtain payment from its Subsidiaries to the extent necessary for
the Company to satisfy all of its monetary Obligations hereunder. Other than
payments made pursuant to the Deposit Agreement, any payments to be made by the
Company to Purchaser hereunder or under any other Transaction Document shall be
made by wire transfer of immediately available funds.

Section 2.03 Closing; Payment of Closing Purchase Price; Closing Deliveries;
Payment of Additional Purchase Price.

(a) Closing. The closing of the purchase of the Assigned Interests pursuant to
this Agreement (the “Closing”) will take place concurrently with the execution
of this Agreement on the date hereof (the “Closing Date”) and will be held at
the offices of Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, PC, The Chrysler
Center, 666 Third Avenue, New York, NY 10017.

(b) Payment of Closing Purchase Price. At the Closing, Purchaser shall pay to
the Company the Closing Purchase Price by wire transfer of immediately available
funds to the account designated by the Company prior to the date hereof.

(c) Closing Deliveries.

(i) At the Closing, the Company will deliver to Purchaser:

A. Its duly executed counterpart to each of this Agreement, the Assignment of
Interests, and the Security Agreement;

B. a duly executed Officer’s Certificate, dated as of the Closing Date; and

C. a legal opinion, including certain customary qualifications, exceptions,
limitations and assumptions, reasonably satisfactory to Purchaser from Mintz,
Levin, Cohn, Ferris, Glovsky and Popeo, PC addressing such matters with respect
to the Transaction Documents as set forth on Exhibit C hereto.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

16



--------------------------------------------------------------------------------

(ii) At the Closing, the Purchaser will deliver to the Company:

A. Payment of the Purchase Price consistent with Section 2.03(b); and

B. Its duly executed counterpart to each of this Agreement, the Assignment of
Interests, and the Security Agreement.

(d) Payment of Additional Purchase Price. On the twelve-month anniversary of the
Closing Date (or the first Business Day following such date if such date is not
a Business Day) (the “Additional Purchase Price Closing Date”), Purchaser shall
pay to the Company the Additional Purchase Price by wire transfer of immediately
available funds to the account designated by the Company prior to the date
thereof. Such additional purchase price payment shall have no contingencies. The
failure by Purchaser to pay the Additional Purchase Price when due in accordance
with this Section 2.03(d) shall constitute a material breach of this Agreement
and shall give rise to the immediate right of the Company to terminate this
Agreement in accordance with Section 6.01.

(e) Payment of Second Tranche Purchase Price. At any time from the six month
anniversary to the twelve-month anniversary of the Closing Date (or the first
Business Day following such date if such date is not a Business Day), at the
election of the Company, Purchaser shall pay to the Company up to $100,000,000
in the aggregate (the “Second Tranche Purchase Price”) in no more than two
payments (the first of such payments, the “Initial Second Tranche Payment,” and
the last of such payments, the “Final Second Tranche Payment”) on dates
specified by the Company within such period (with the first such payment date,
the “Initial Second Tranche Closing Date,” the second such payment date, the
“Final Second Tranche Closing Date” and either such date, a “Second Tranche
Purchase Price Closing Date”) by wire transfer of immediately available funds to
the account designated by the Company prior to the date thereof; provided, the
Company shall provide a written request to Purchaser for any such payment of the
Second Tranche Purchase Price at least 30 days prior to any Second Tranche
Purchase Price Closing Date. Any such payment of the Second Tranche Purchase
Price shall have no contingencies. The failure by Purchaser to pay Second
Tranche Purchase Price when due in accordance with this Section 2.03(e) shall
constitute a material breach of this Agreement and shall give rise to the
immediate right of the Company to terminate this Agreement in accordance with
Section 6.01.

Section 2.04 Make Whole Payments.

Notwithstanding any provision in this Agreement or any other writing to the
contrary, in the event the Purchaser has not received (i) payments pursuant to
this Agreement (excluding any payments attributable to Delinquent Assigned
Interest Payments) equal to or greater than the Closing Purchase Price by the
fifth anniversary of the Closing Date, (ii) if the Initial Second Tranche
Closing Date occurred prior to the Additional Purchase Price Closing Date,
payments pursuant to this Agreement (excluding any payments attributable to
Delinquent Assigned Interest

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

17



--------------------------------------------------------------------------------

Payments) equal to or greater than the Closing Purchase Price plus the Initial
Second Tranche Payment by the fifth anniversary of the Initial Second Tranche
Closing Date, (iii) if the Final Second Tranche Closing Date occurred prior to
the Additional Purchase Price Closing Date, payments pursuant to this Agreement
(excluding any payments attributable to Delinquent Assigned Interest Payments)
equal to or greater than the Closing Purchase Price, plus the Initial Second
Tranche Payment, plus the Final Second Tranche Payment by the fifth anniversary
of the Final Second Tranche Closing Date, or (iv) payments pursuant to this
Agreement (excluding any payments attributable to Delinquent Assigned Interest
Payments) equal to or greater than the Closing Purchase Price, plus the Initial
Second Tranche Payment (if any), plus the Final Second Tranche Payment (if any),
plus the Additional Purchase Price by the fifth anniversary of the Additional
Purchase Price Closing Date, the Company shall pay, (A) in the case of item (i),
the difference between (X) the Closing Purchase Price, less (Y) the aggregate
amount of all proceeds Purchaser has received pursuant to this Agreement
(excluding any amounts attributable to Delinquent Assigned Interest Payments) on
or prior to the last day of the fifth anniversary of the Closing Date in
payments from the Company under Section 2.02(a) and Section 5.08 in respect of
such five year period for which Net Revenues is calculated, (B) in the case of
item (ii), the difference between (X) the Closing Purchase Price plus the
Initial Second Tranche Payment, less (Y) the aggregate amount of all proceeds
Purchaser has received pursuant to this Agreement (excluding any amounts
attributable to Delinquent Assigned Interest Payments) on or prior to the last
day of the fifth anniversary of the Initial Second Tranche Closing Date in
payments from the Company under Section 2.02(a), Section 2.04(A) and
Section 5.08, (C) in the case of item (iii), the difference between (X) the
Closing Purchase Price plus the Initial Second Tranche Payment plus the Final
Second Tranche Payment, less (Y) the aggregate amount of all proceeds Purchaser
has received pursuant to this Agreement (excluding any amounts attributable to
Delinquent Assigned Interest Payments) on or prior to the last day of the fifth
anniversary of the Final Second Tranche Closing Date in payments from the
Company under Section 2.02(a), Section 2.04(A), Section 2.04(B) and
Section 5.08, and (D) in the case of item (iv), the difference between (X) the
Closing Purchase Price plus each additional Second Tranche Purchase Price (if
any) plus the Additional Purchase Price, less (Y) the aggregate amount of all
proceeds Purchaser has received pursuant to this Agreement on or prior to the
last day of the fifth anniversary of the Additional Purchase Price Closing Date
in payments from the Company under Section 2.02(a), Section 2.04(A),
Section 2.04(B), Section 2.04(C) and Section 5.08, in each case within twenty
(20) Business Days of the receipt by Purchaser of the True-Up Statement for the
Fiscal Year in which such five year anniversary falls.

Section 2.05 No Assumed Obligations.

Notwithstanding any provision in this Agreement or any other writing to the
contrary, Purchaser is acquiring only the Assigned Interests and is not assuming
any liability or obligation of the Company or any of its Affiliates of whatever
nature, whether presently in existence or arising or asserted hereafter, whether
under any Transaction Document or otherwise. All such liabilities and
obligations shall be retained by and remain obligations and liabilities of the
Company or its Affiliates (the “Excluded Liabilities and Obligations”).

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

18



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF COMPANY

For purposes of all the representations and warranties contained in Article III,
the term “Product” shall mean the Product and the Back-up Product, as such
products currently exist and are marketed (or in the case of the Back-up
Product, as currently being developed) in any jurisdiction, and no broader
definition shall be implied. The Company hereby represents and warrants to
Purchaser, as of the Closing Date, the following:

Section 3.01 Organization.

Each of the Company and its Subsidiaries is a corporation duly incorporated,
validly existing and in good standing under the laws of its respective
jurisdiction of formation and has all corporate powers and all licenses,
authorizations, consents and approvals required to carry on its respective
business as now conducted and as proposed to be conducted in connection with the
transactions contemplated by the Transaction Documents. Each of the Company and
its Subsidiaries is duly qualified to do business as a foreign corporation and
is in good standing in every jurisdiction in which the failure to do so would
have a Material Adverse Effect. The Company has no direct or indirect
Subsidiaries, other than those set forth on Exhibit 21.1 of the Company’s most
recent Annual Report on Form 10-K filed with the Securities and Exchange
Commission.

Section 3.02 Authorization.

The Company has all necessary power and authority to enter into, execute and
deliver the Transaction Documents and to perform all of the obligations to be
performed by it hereunder and thereunder and to consummate the transactions
contemplated hereunder and thereunder. The Transaction Documents have been duly
authorized, executed and delivered by the Company and each Transaction Document
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with their respective terms, subject, as to
enforcement of remedies, to bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally or general equitable
principles.

Section 3.03 Governmental Authorization.

The execution and delivery by the Company of the Transaction Documents, and the
performance by the Company of its obligations hereunder and thereunder, does not
require any notice to, action or consent by, or in respect of, or filing with,
any Governmental Authority, except for the filing of the UCC Financing
Statements, which are the responsibility of Purchaser.

Section 3.04 Ownership.

(a) The Company owns or holds a valid license under, all of the Intellectual
Property and the Regulatory Approvals which it currently purports to own related
to the Product free and clear of all Liens (except those Liens created in favor
of Purchaser pursuant to the Security Agreement and any liens for taxes or other
governmental charges arising by operation of law in

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

19



--------------------------------------------------------------------------------

the ordinary course of business for sums which are not yet due and payable), and
no license or covenant not to sue under any Intellectual Property has been
granted by the Company or any of its Subsidiaries to any Third Party, except as
set forth on Schedule 3.04(a). Neither the Company nor any of its Subsidiaries
has granted, nor does there exist, any Lien on the Revenue Interests or the
Assigned Interests (except those Liens created in favor of Purchaser pursuant to
the Security Agreement and any liens for taxes or other governmental charges
arising by operation of law in the ordinary course of business for sums which
are not yet due and payable).

(b) The Company and its Subsidiaries, immediately prior to the purchase of the
Assigned Interests, owns, and is the sole holder of, all the Revenue Interests
and, except as provided in the Material Contracts, owns, and is the sole holder
of, and/or has and holds a valid, enforceable and subsisting license to, all of
those other assets that are required to produce or receive any payments from any
Licensee or payor under and pursuant to, and subject to the terms of any
Material Agreement to which they are a Party, in each case free and clear of any
and all Liens (other than those Liens created in favor of Purchaser pursuant to
the Security Agreement and any liens for taxes or other governmental charges
arising by operation of law in the ordinary course of business for sums which
are not yet due and payable). The Company and its Subsidiaries have not
transferred, sold, or otherwise disposed of, or agreed to transfer, sell, or
otherwise dispose of any portion of the Revenue Interests other than as
contemplated by this Agreement. No Person other than the Company and its
Subsidiaries has any right to receive the payments payable to the Company or
such Subsidiaries on account of the Revenue Interests pursuant to the terms of
any License Agreement, other than Purchaser’s rights with respect to the
Assigned Interests. The Company has the full right to sell, transfer, convey and
assign to Purchaser all of the Company’s rights and interests in and to the
Assigned Interests being sold, transferred, conveyed and assigned to Purchaser
pursuant to this Agreement without any requirement to obtain the consent of any
Person. By the delivery to Purchaser of the executed Assignment of Interests,
the Company shall transfer, convey and assign to Purchaser all of the Company’s
rights and interests in and to the Assigned Interests being sold, transferred,
conveyed and assigned to Purchaser pursuant to this Agreement, free and clear of
any Liens (other than those Liens created in favor of Purchaser pursuant to the
Security Agreement and any liens for taxes or other governmental charges arising
by operation of law in the ordinary course of business for sums which are not
yet due and payable). At the Closing, and upon the delivery of the Assignment of
Interests to Purchaser by the Company, Purchaser shall have acquired good and
valid rights and interests of the Company in and to the Assigned Interests being
sold, transferred, conveyed and assigned to Purchaser pursuant to this
Agreement, free and clear of any and all Liens (other than those Liens created
in favor of Purchaser pursuant to the Security Agreement).

Section 3.05 Financial Statements.

The Financial Statements are complete and accurate in all material respects,
were prepared in conformity with GAAP and present fairly in all material
respects the financial position and the financial results of the Company and its
Subsidiaries as of the dates and for the periods covered thereby, subject in the
case of the unaudited financial statements to the absence of footnotes, year-end
adjustments and other supplementary information required by GAAP.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

20



--------------------------------------------------------------------------------

Section 3.06 No Undisclosed Liabilities.

Except for those liabilities (a) identified in the Financial Statements
(including the notes thereto) and/or in any current or periodic filing made by
the Company with the Securities and Exchange Commission, (b) incurred by the
Company in the ordinary course of business since March 31, 2015, or (c) in
connection with the Obligations under the Transaction Documents, there are no
material liabilities of the Company or its Subsidiaries related to the Product,
of any kind whatsoever, whether accrued, contingent, absolute, determined or
determinable.

Section 3.07 Solvency.

The Company and its Subsidiaries, taken as a whole, are not insolvent as defined
in any statute of the United States Bankruptcy Code or in the fraudulent
conveyance or fraudulent transfer statutes of the State of Delaware. Assuming
consummation of the transactions contemplated by the Transaction Documents,
(a) the present fair saleable value of the Company’s and its Subsidiaries’
assets, taken as a whole, is greater than the total amount of liabilities of the
Company and its Subsidiaries as such liabilities mature, (b) the Company and its
Subsidiaries, taken as a whole, do not have unreasonably small capital with
which to engage in its business, and (c) the Company and its Subsidiaries, taken
as a whole, have not incurred, nor do they have present plans to or intend to
incur, debts or liabilities beyond their ability to pay such debts or
liabilities as they become absolute and matured.

Section 3.08 Litigation.

Other than as disclosed in any current or periodic filing made by the Company
with the Securities and Exchange Commission, there is no (a) action, suit,
arbitration proceeding, claim, investigation or other proceeding pending or, to
the Knowledge of the Company, threatened against the Company or its Subsidiaries
or (b) any governmental inquiry pending or, to the Knowledge of the Company,
threatened against the Company or its Subsidiaries, in each case with respect to
clauses (a) and (b) above, which, if adversely determined, would question the
validity of, or could adversely affect the transactions contemplated by any of
the Transaction Documents or could reasonably be expected to have a Material
Adverse Effect. There is no action, suit, arbitration proceeding, claim,
investigation or other proceeding pending or, to the Knowledge of the Company,
threatened against the Company, its Subsidiaries or any other Person relating to
the Product, the Intellectual Property, the Regulatory Approvals, the Revenue
Interests or the Assigned Interests.

Section 3.09 Compliance with Laws.

Neither the Company nor any of its Subsidiaries (a) is in violation of, has
violated, or to the Knowledge of the Company, is under investigation with
respect to, and, (b) has been threatened to be charged with or been given notice
of any violation of, any law, rule, ordinance or regulation of, or any judgment,
order, writ, decree, permit or license entered by any Governmental Authority
applicable to the Company, the Assigned Interests or the Revenue Interests which
would reasonably be expected to have a Material Adverse Effect.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

21



--------------------------------------------------------------------------------

Section 3.10 Conflicts.

Neither the execution and delivery of any of this Agreement or the other
Transaction Documents to which the Company is a party nor the performance or
consummation of the transactions contemplated hereby or thereby will:
(a) contravene, conflict with, result in a breach or violation of, constitute a
default under, or accelerate the performance provided by, in any material
respects any provisions of: (i) any law, rule, ordinance or regulation of any
Governmental Authority, or any judgment, order, writ, decree, permit or license
of any Governmental Authority, to which the Company or its Subsidiaries or any
of their respective assets or properties may be subject or bound; or (ii) any
contract, agreement, commitment or instrument to which the Company or its
Subsidiaries is a party or by which the Company or its Subsidiaries or any of
their respective assets or properties is bound or committed; (b) contravene,
conflict with, result in a breach or violation of, constitute a default under,
or accelerate the performance provided by, any provisions of the articles or
certificate of incorporation or bylaws (or other organizational or
constitutional documents) of the Company or its Subsidiaries; (c) except for the
filing of the UCC Financing Statements required hereunder and filings with the
United States Patent and Trademark Office, require any notification to, filing
with, or consent of, any Person or Governmental Authority, except such consents
that are obtained at or prior to Closing; (d) give rise to any right of
termination, cancellation or acceleration of any right or obligation of the
Company, its Subsidiaries or any other Person or to a loss of any right to
receive the Revenue Interests or the Assigned Interests; or (e) other than
pursuant to the Security Agreement, the Assignment of Interests, or any other
Transaction Document, result in the creation or imposition of any Lien on
(i) the assets or properties of the Company or its Subsidiaries or (ii) the
Assigned Interests, the Revenue Interests, or any other Assigned Interests
Collateral, except, in the case of the foregoing clauses (a), (c), (d) or (e),
for any such breaches, defaults or other occurrences that would not,
individually or in the aggregate, have a Material Adverse Effect.

Section 3.11 Subordination.

The claims and rights of Purchaser created by any Transaction Document in and to
the Assigned Interests, the Revenue Interests and any other Assigned Interests
Collateral are not subordinated to any creditor of the Company or any other
Person.

Section 3.12 Intellectual Property.

(a) For purposes of this Section 3.12 only, the use of the term “Product” shall
refer to both the Product and Back-up Product. Schedule 3.12(a) sets forth an
accurate, true and complete list of all (i) Patents and utility models,
(ii) trade names, registered trademarks, registered service marks, and
applications for trademark registration or service mark registration,
(iii) registered copyrights and (iv) domain name registrations and websites, in
each case with respect to clauses (i), (ii), (iii) and (iv) above in this
subsection (a) that the Company owns or licenses and that cover or are or would
be used to make, have made, use, sell, have sold, offer for sale, import,
develop, promote, market, distribute, manufacture, commercialize or otherwise
exploit the Product, including all Material Patents. For each item of
Intellectual Property listed on Schedule 3.12(a), the Company has identified
(x) the owner and, if licensed from a Third Party, whether the license is
exclusive or non-exclusive, (y) the countries in which such listed item is
patented or registered or in which an application for Patent or registration is
pending and (z) the application number, the Patent number or registration number
and the expiration date. The

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

22



--------------------------------------------------------------------------------

Intellectual Property listed in Schedule 3.12(a) as owned by the Company is
exclusively owned by the Company free and clear of any Liens, except for
Permitted Liens. The Intellectual Property listed in Schedule 3.12(a) as
licensed to the Company is subject to a valid and enforceable license in favor
of the Company, free and clear of any Liens, except for Permitted Liens. Each
issued Patent and registered trademark listed on Schedule 3.12(a) is subsisting
and has not lapsed, expired, been cancelled or become abandoned and, to the
Company’s Knowledge, is valid and enforceable. The Patent applications listed in
Schedule 3.12(a) have been prosecuted by competent patent counsel in a diligent
manner. To the Knowledge of the Company, all Persons relevant to the prosecution
of any of the Material Patents or applications related thereto filed in the U.S.
have complied with the duty to disclose information and/or the duty of candor
owed to the United States Patent and Trademark Office. To the Knowledge of the
Company, each of the Material Patents correctly identifies each and every
inventor of the claims thereof as determined in accordance with the laws of the
jurisdiction in which such Material Patent is issued or pending, and the Company
has performed appropriate reasonable inquiry with respect to such inventorship.
Each Person who has or has had any rights in or to the Material Patents has
executed an agreement assigning his, her or its entire right, title and interest
in and to such Material Patents, and the inventions embodied, described and/or
claimed therein, to the Company, and to the Knowledge of the Company, no such
Person has any contractual or other obligation that would preclude or conflict
with any such assignment or otherwise conflict with the obligations of such
Person to the Company.

(b) Except for Intellectual Property licensed to or owned by the Company and set
forth on Schedule 3.12(a), to the Knowledge of the Company, no other
Intellectual Property is necessary to make, have made, offer to sell, sell, have
sold, use, import, distribute, commercialize or market the Product in the Major
Countries. To the Knowledge of the Company, the use, manufacture, import,
export, offer for sale, distribution, marketing and sale of the Product by the
Company does not infringe any Patents that are owned by a Third Party in the
Major Countries.

(c) The Company has the full right, power and authority to grant all of the
rights and interests granted to Purchaser in this Agreement.

(d) There are no unpaid maintenance, annuity or renewal fees currently overdue
for any of the issued Patents included in the Material Patents.

(e) There is, and has been, no pending, decided or settled opposition,
interference proceeding, reexamination proceeding, cancellation proceeding,
injunction, claim, lawsuit, declaratory judgment, administrative post-grant
review proceeding, other administrative or judicial proceeding, hearing,
investigation, complaint, arbitration, mediation, International Trade Commission
investigation, decree, or any other filed claim (other than routine prosecution
before the U.S. Patent and Trademark Office) (collectively referred to
hereinafter as “Disputes”) related to any of the Material Patents of which the
Company has received written notice, nor, to the Knowledge of the Company, has
any such Dispute been threatened challenging the legality, validity,
enforceability or ownership of any Material Patents. There are no Disputes by
any Person or Third Party against the Company, its Licensees or its licensor,
and the Company has not received any written notice or claim of any such Dispute
as pertaining to the Product. Neither the Company nor its Subsidiaries has sent
any notice of any such Dispute to a Third Party. The Company is not subject to
any outstanding injunction, judgment, order, decree, ruling, charge, settlement
or other disposition of Dispute which relates to the Product or the Material
Patents.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

23



--------------------------------------------------------------------------------

(f) There is no pending, or to the Knowledge of the Company threatened, action,
suit, or proceeding, or any investigation or claim by any Governmental Authority
to which the Company is a party or is the subject (i) that would be the subject
of a claim for indemnification by any Person or Third Party under any agreement,
or (ii) that the marketing, sale or distribution of the Product worldwide by the
Company or its Licensees pursuant to any related License Agreement, as
applicable, does or will infringe on any Patent of any other Person.

(g) The Company has taken commercially reasonable measures and precautions to
protect and maintain (i) the confidentiality of all trade secret Intellectual
Property that it owns and (ii) the value of all Intellectual Property related to
the Product, except where such failure to take action would not reasonably be
expected to have a Material Adverse Effect.

(h) No material trade secret of the Company has been published or disclosed to
any Person except pursuant to a written agreement requiring such Person to keep
such trade secret confidential, except where such disclosure would not
reasonably be expected to have a Material Adverse Effect.

(i) The Product, or its manufacture or use, is covered by one or more valid and
enforceable claims of an issued Patent in the United States.

Section 3.13 Regulatory Approval.

(a) The Company and its Subsidiaries have made available to Purchaser any
written reports or other written communications received from a Governmental
Authority that would indicate that any Regulatory Agency (A) is likely to revise
or revoke any current Regulatory Approval granted by any Regulatory Agency with
respect to the Product, or (B) is likely to pursue any material compliance
actions against the Company.

(b) The Company and its Subsidiaries possess all Regulatory Approvals issued or
required by the appropriate Regulatory Agencies, which Regulatory Approvals are
necessary to conduct the current clinical trials relating to the Product, and
neither the Company nor its Subsidiaries has received any notice of proceedings
relating to the revocation, suspension, termination or modification of any such
Regulatory Approvals.

(c) The Company and its Subsidiaries are in compliance with, and has complied
with, all applicable federal, state, local and foreign laws, rules, regulations,
standards, orders and decrees governing its business, including all regulations
promulgated by each Regulatory Agency, the failure of compliance with which
could reasonably be expected to result in a Material Adverse Effect; the Company
and its Subsidiaries have not received any notice citing action or inaction by
any of them that would constitute any non-compliance with any applicable
federal, state, local and foreign laws, rules, regulations, or standards, which
could reasonably be expected to result in a Material Adverse Effect; and to the
Company’s Knowledge, no prospective change in any applicable federal, state,
local or foreign laws, rules, regulations or standards has been adopted which,
when made effective, would reasonably be expected to result in a Material
Adverse Effect.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

24



--------------------------------------------------------------------------------

(d) Preclinical and clinical trials conducted on behalf of the Company or its
Subsidiaries relating to the Product were conducted in all material respects in
compliance with applicable laws and, in all material respects, in accordance
with experimental protocols, procedures and controls pursuant to, where
applicable, accepted professional and scientific standards; the descriptions of
the results of such trials provided to Purchaser are complete and accurate in
all material respects. Neither the Company nor its Subsidiaries has received any
notices or correspondence from any Regulatory Agency or comparable authority
requiring the termination, suspension, or material modification or clinical hold
of any clinical trials conducted by or on behalf of the Company or its
Subsidiaries with respect to the Product, which termination, suspension,
material modification or clinical hold could reasonably be expected to result in
a Material Adverse Effect.

Section 3.14 Material Contracts.

Schedule 3.14 sets forth all Material Contracts. Neither the Company nor its
Subsidiaries is in breach of or in default under any Material Contract, which
default, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. To the Knowledge of the Company, nothing
has occurred and no condition exists that would permit any other party thereto
to terminate any Material Contract. Neither the Company nor its Subsidiaries has
received any notice or, to the Knowledge of the Company, any threat of
termination of any such Material Contract. To the Knowledge of the Company, no
other party to a Material Contract is in breach of or in default under such
Material Contract. All Material Contracts are valid and binding on the Company
or its Subsidiaries and, to the Knowledge of the Company, on each other party
thereto, and are in full force and effect.

Section 3.15 Place of Business.

The Company’s principal place of business and chief executive office are set
forth on Schedule 3.15.

Section 3.16 Broker’s Fees.

The Company and its Subsidiaries have not taken any action that would entitle
any Person to any commission or broker’s fee in connection with this Agreement
except fees, commissions and expenses to be paid to Houlihan Lokey Capital,
Inc., all of which will be paid by the Company.

Section 3.17 Other Information.

No written statement, information, report or materials prepared by or on behalf
of the Company or its Subsidiaries and furnished to Purchaser by or on behalf of
the Company or its Subsidiaries in connection with any Transaction Document or
any transaction contemplated hereby or thereby, and no written representation,
warranty or statement made by the Company or its Subsidiaries in any Transaction
Document, and no Schedule or Exhibit hereto or thereto, in each case taken in
the aggregate, contains any untrue statement of a material fact or omits any
statement of material fact necessary in order to make the statements made
therein in light of the circumstances under which they were made not misleading.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

25



--------------------------------------------------------------------------------

Section 3.18 Taxes.

Each of the Company and its Subsidiaries has timely filed (taking into account
all extensions of due dates) all material Tax Returns required to be filed by,
or on behalf of, it and has timely paid all Taxes required to be paid with such
returns. All Tax Returns filed by the Company or its Subsidiaries (or on any of
their behalves) have been true, correct and complete in all material respects.
Except as set forth on Schedule 3.18, there is no outstanding or, to the
Company’s Knowledge, threatened action, claim or other examination or proceeding
with respect to Taxes of the Company or any of its Subsidiaries or their assets
(including with respect to the Assigned Interests and the Revenue Interests).
Except as set forth on Schedule 3.18, there are no Taxes of the Company or any
of its Subsidiaries that form or could form, individually or in the aggregate,
the basis for a material encumbrance (other than encumbrances for current taxes
not yet past due or Permitted Liens) on any of its assets (including the
Assigned Interests and the Revenue Interests).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to the Company the following:

Section 4.01 Organization.

Purchaser is a corporation duly incorporated and validly existing under the laws
of the State of Delaware.

Section 4.02 Authorization.

Purchaser has all necessary power and authority to enter into, execute and
deliver the Transaction Documents and to perform all of the obligations to be
performed by it hereunder and thereunder and to consummate the transactions
contemplated hereunder and thereunder. The Transaction Documents have been duly
authorized, executed and delivered by Purchaser and each Transaction Document
constitutes the valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with their respective terms, subject, as to enforcement
of remedies, to bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights generally or general equitable principles.

Section 4.03 Broker’s Fees.

Purchaser has not taken any action that would entitle any Person to any
commission or broker’s fee in connection with the transactions contemplated by
the Transaction Documents.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

26



--------------------------------------------------------------------------------

Section 4.04 Conflicts.

Neither the execution and delivery of this Agreement or any other Transaction
Document to which Purchaser is a party nor the performance or consummation of
the transactions contemplated hereby or thereby will: (a) contravene, conflict
with, result in a breach or violation of, constitute a default under, or
accelerate the performance provided by, in any material respects any provisions
of: (i) any law, rule or regulation of any Governmental Authority, or any
judgment, order, writ, decree, permit or license of any Governmental Authority,
to which Purchaser or any of its assets or properties may be subject or bound;
or (ii) any contract, agreement, commitment or instrument to which Purchaser is
a party or by which Purchaser or any of its assets or properties is bound or
committed; (b) contravene, conflict with, result in a breach or violation of,
constitute a default under, or accelerate the performance provided by, any
provisions of the organizational or constitutional documents of Purchaser; or
(c) require any notification to, filing with, or consent of, any Person or
Governmental Authority, except, in the case of the foregoing clauses (a) or (c),
for any such breaches, defaults or other occurrences that would not,
individually or in the aggregate, have a material adverse effect on the ability
of Purchaser to perform any of its obligations under the Transaction Documents.

ARTICLE V

COVENANTS

From the date hereof through and including the end of the Revenue Interest
Period, the following covenants shall apply:

Section 5.01 Consents and Waivers.

The Company shall use its commercially reasonable efforts to obtain and maintain
any required consents, acknowledgements, certificates or waivers so that the
transactions contemplated by this Agreement or any other Transaction Document
may be consummated and shall not result in any default or breach or termination
of any of the Material Contracts.

Section 5.02 Access; Information.

(a) License Notices. Subject to any applicable confidentiality restrictions, the
Company shall promptly provide Purchaser with copies of any material written
notices received or given by the Company or any of its Subsidiaries under any
Material Contract, and to the extent the Company is barred from providing
Purchaser with copies of such notices due to any applicable confidentiality
restrictions, the Company shall (i) inform Purchaser of the existence of such
notice accompanied by a written description of the substance contained in such
notice and (ii) promptly use commercially reasonable efforts to seek the removal
or waiver of any such confidentiality restrictions so as to permit a free
exchange of information with the Purchaser regarding the substance of such
notice. The Company shall promptly notify Purchaser of any breaches or alleged
breaches under any Material Contracts and of any other events with respect to
any Material Contract or the subject matter thereof which could reasonably be
expected to have a Material Adverse Effect.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

27



--------------------------------------------------------------------------------

(b) Litigation or Investigations. The Company shall promptly notify Purchaser of
(i) any action, demand, suit, claim, cause of action, proceeding or
investigation pending or, to the Knowledge of the Company, threatened by or
against the Company or any of its Subsidiaries, or (ii) proceeding or inquiry of
any Governmental Authority pending or, to the Knowledge of the Company,
threatened against the Company or any of its Subsidiaries, related to any
Material Contract, the Product, the Material Patents or any Transaction
Document.

(c) Maintenance of Books and Records. During the Term, the Company shall keep
and maintain, or cause to be kept and maintained, at all times full and accurate
books of account and records adequate to correctly reflect all payments paid
and/or payable with respect to the Revenue Interests and Assigned Interests and
all deposits made into the applicable deposit accounts.

(d) Inspection Rights. Purchaser shall have the right, once a year, to designate
a Third Party independent public accounting firm (the “Purchaser
Representative”) to visit the Company and its Subsidiaries’ offices and
properties where the Company and its Subsidiaries keep and maintain their books
and records relating or pertaining to the Revenue Interests, the Assigned
Interests and the other Assigned Interests Collateral for purposes of conducting
an audit of such books and records, and to inspect and audit such books and
records, during normal business hours, and, upon five (5) Business Days’ written
notice given by Purchaser to the Company, the Company will provide such
Purchaser’s Representative reasonable access to such books and records, and
shall permit the Purchaser Representatives to discuss the business, operations,
properties and financial and other condition of the Company or any of its
Affiliates including, but not limited to, matters relating or pertaining to the
Revenue Interests, the Assigned Interests and the other Assigned Interests
Collateral with officers of the Company and with the Company’s independent
certified public accountants.

(e) Audit Costs. In the event any audit of the books and records of the Company
and its Subsidiaries relating to the Revenue Interests, Assigned Interests, and
the other Assigned Interests Collateral by Purchaser and/or any of Purchaser’s
representatives reveals that the amounts paid to Purchaser hereunder for the
period of such audit have been understated by more than five percent (5%) of the
amounts determined to be due for the period subject to such audit, then the
Audit Costs in respect of such audit shall be borne by the Company; and in all
other cases, such Audit Costs shall be borne by Purchaser.

(f) Quarterly Reports. During the Term, the Company shall, promptly after the
end of each Fiscal Quarter of the Company (but in no event later than forty-five
(45) days following the end of such quarter), produce and deliver to Purchaser a
Quarterly Report for such quarter, together with a certificate of the Company,
certifying that to the Knowledge of the Company (i) such Quarterly Report is a
true and complete copy and (ii) any statements and any data and information
therein prepared by the Company are true, correct and accurate in all material
respects.

(g) Periodic Reports. In the event that the Company is not subject to the
reporting requirements of the Securities Exchange Act of 1934, as amended, the
Company shall deliver to Purchaser the following financial statements:

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

28



--------------------------------------------------------------------------------

(i) Within forty-five (45) days after the end of each Fiscal Quarter, copies of
the unaudited consolidated financial statements of the Company and its
Subsidiaries for such Fiscal Quarter; and

(ii) Within ninety (90) days after the end of each Fiscal Year, copies of the
audited consolidated financial statements of the Company and its Subsidiaries
for such Fiscal Year.

Section 5.03 Material Contracts.

The Company shall comply, and shall cause each of its Subsidiaries to comply,
with all terms and conditions of and fulfill all of its obligations under all
the Material Contracts to which it is a Party, except for such noncompliance
which would not reasonably be expected to give rise to a Material Adverse
Effect. The Company shall not, and shall cause its Subsidiaries not to, amend
the payment rate or payment amount that it is entitled to receive under any
Material Contract or issue any consents or other approvals under any Material
Contract that would change the payment rate or alter the timing of the payment
amount or otherwise affect the Revenue Interests payable to Purchaser hereunder
without the prior written consent of Purchaser (not to be unreasonably withheld,
conditioned, or delayed), except where such amendment or consent would not
reasonably be expected to give rise to a Material Adverse Effect.

Section 5.04 Confidentiality; Public Announcement.

(a) All Confidential Information furnished by Purchaser to the Company or by the
Company to Purchaser in connection with this Agreement and any other Transaction
Document and the transactions contemplated hereby and thereby, as well as the
terms, conditions and provisions of this Agreement and any other Transaction
Document, shall be kept confidential by the Company and Purchaser.
Notwithstanding the foregoing, the Company and Purchaser may disclose such
Confidential Information to their partners, directors, employees, managers,
officers, investors, bankers, advisors, trustees and representatives, provided
that such Persons shall be informed of the confidential nature of such
information and shall be obligated to keep such information confidential
pursuant to the terms of this Section 5.04(a), or as may otherwise be required
by applicable law. The Company will consult with Purchaser, and Purchaser will
consult with the Company, on the form, content and timing of any such
disclosures of Confidential Information, including, without limitation, any
disclosures made pursuant to applicable securities laws or made to investment or
other analysts.

(b) Each Party is a publicly traded company and has certain disclosure
obligations under the U.S. securities laws and the rules and regulations of the
U.S. Securities Exchange Commission. In addition to any disclosures required by
applicable law, each Party may issue a press release announcing the transactions
set forth in the Transaction Documents. Prior to issuing any such press release,
each Party shall provide the other Party with an advance copy of press release
and provide a reasonable opportunity (not to exceed two Business days) for the
other Party to comment thereon. The Party issuing the press release shall give
reasonable consideration in good faith to any reasonable comments provided by
the other Party. Except as required by applicable law or by the rules and
regulations of any securities exchange or trading system or the FDA, taxing
authority or any Governmental Authority with similar regulatory authority, or
except with the prior written consent of the other party (which consent shall
not be unreasonably withheld), no party shall issue any other press release or
make any other public disclosure containing Confidential Information with
respect to the transactions contemplated by this Agreement or any other
Transaction Document.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

29



--------------------------------------------------------------------------------

Section 5.05 Security Agreement.

During the Revenue Interest Period, except as permitted by Section 7.18, the
Company shall, at all times until the Obligations are paid and performed in
full, grant in favor of Purchaser a valid, continuing, first perfected lien on
and security interest in the Assigned Interests and the other Assigned Interests
Collateral described in the Security Agreement.

Section 5.06 Efforts; Further Assurance.

(a) Subject to the terms and conditions of this Agreement, each of Purchaser and
the Company will use its commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary under
applicable laws and regulations to consummate the transactions contemplated by
this Agreement and any other Transaction Document. Purchaser and the Company
agree to execute and deliver such other documents, certificates, agreements and
other writings (including any financing statement filings requested by
Purchaser) and to take such other actions as may be reasonably necessary in
order to consummate or implement expeditiously the transactions contemplated by
this Agreement and any other Transaction Document and to vest in Purchaser good,
valid and marketable rights and interests in and to the Assigned Interests,
which are, as of the Closing, free and clear of all Liens, except for (i) Liens
created in favor of Purchaser on or after the Closing pursuant to the Security
Agreement, the Assignment of Interests, and any other Transaction Document, and
(ii) liens for taxes or other governmental charges arising by operation of law
in the ordinary course of business for sums which are not yet due and payable.

(b) Purchaser and the Company shall execute and deliver such additional
documents, certificates and instruments, and perform such additional acts, as
may be reasonably requested and necessary or appropriate to carry out and
effectuate all of the provisions of this Agreement and any other Transaction
Document and to consummate all of the transactions contemplated by this
Agreement and any other Transaction Document. In the event that the Company or
any of its Affiliates enters into any license, commercialization, co-promotion,
collaboration, distribution, marketing or partnering agreement before or during
the Revenue Interest Period that grants a license with respect to the
Intellectual Property covering the Product to any Subsidiary of the Company that
is incorporated or organized under the laws of the United States, any state
thereof or the District of Columbia, at least 10 Business Days prior to the
consummation of any such transaction, the Company shall give Purchaser written
notice thereof and will prior to such consummation cause any such Subsidiary to
execute and deliver to Purchaser a joinder agreement and other documents
reasonably requested and satisfactory to Purchaser in order to cause such
Subsidiary to become a party to the applicable Transaction Documents as if such
Subsidiary was a party thereto as of the date hereof.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

30



--------------------------------------------------------------------------------

(c) Purchaser and the Company shall cooperate and provide assistance as
reasonably requested by the other party in connection with any Third Party
litigation, arbitration or other Third Party proceeding (whether threatened,
existing, initiated, or contemplated prior to, on or after the date hereof) to
which any party hereto or any of its officers, directors, shareholders, agents
or employees is or may become a party or is or may become otherwise directly or
indirectly affected or as to which any such Persons have a direct or indirect
interests, in each case relating to this Agreement, any other Transaction
Document, the Assigned Interests or any other Assigned Interests Collateral, or
the transactions described herein or therein.

Section 5.07 Put Option; Call Option.

(a) Put Option. In the event that a Put Option Event shall occur during the
Term, Purchaser shall have the right, but not the obligation (the “Put Option”),
exercisable within sixty (60) days of the later of (i) Purchaser’s receipt of
written notice from the Company of the Put Option Event or (ii) Purchaser’s
discovery that a Put Option Event has occurred (other than, in either case, with
respect to a Bankruptcy Event or a Put Option Event pursuant to clause (d) of
said definition, which shall be exercisable immediately by the Purchaser), to
require the Company to repurchase from Purchaser the Assigned Interests at the
Put/Call Price. In the event Purchaser elects to exercise its Put Option,
Purchaser shall deliver written notice to the Company specifying the closing
date which date shall be forty-five (45) days from such notice date (the “Put
Option Closing Date”), which notice must be given within sixty (60) days of
Purchaser’s receipt of written notice from the Company of a Put Option Event.
Failure to provide notice by such times will be deemed an irrevocable waiver of
the right to exercise the Put Option. On the Put Option Closing Date, the
Company shall repurchase from Purchaser the Assigned Interests at the Put/Call
Price in cash, the payment of which shall be made by wire transfer of
immediately available funds to the account designated by Purchaser.
Notwithstanding anything to the contrary contained herein, immediately upon the
occurrence of a Bankruptcy Event, Purchaser shall be deemed to have
automatically and simultaneously elected to have the Company repurchase from
Purchaser the Assigned Interests for the Put/Call Price in cash and the Put/Call
Price shall be immediately due and payable without any further action or notice
by any party. Immediately upon exercise by Purchaser of the Put Option and the
payment by the Company to Purchaser of the Put/Call Price, Purchaser shall be
deemed to have automatically assigned to the Company all right, title, and
interest in and to the Assigned Interest.

(b) Call Option. At any time after the Closing Date, the Company shall have the
right, but not the obligation (the “Call Option”), exercisable upon ten
(10) days’ written notice to Purchaser, to repurchase the Assigned Interests
from Purchaser at a repurchase price equal to the Put/Call Price. In order to
exercise the Call Option, the Company shall deliver written notice to Purchaser
of its election to so repurchase the Assigned Interests not less than ten
(10) days prior to the proposed closing date (the “Call Closing Date”). On the
Call Closing Date, the Company shall repurchase from Purchaser the Assigned
Interests at the Put/Call Price, the payment of which shall be made by wire
transfer of immediately available funds to the account designated by Purchaser.
Immediately upon exercise by the Company of the Call Option and the payment by
the Company to Purchaser of the Put/Call Price, Purchaser shall be deemed to
have automatically assigned to the Company all right, title, and interest in and
to the Assigned Interest.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

31



--------------------------------------------------------------------------------

(c) Obligations of Purchaser. In connection with the consummation of a
repurchase of the Assigned Interests pursuant to the Put Option or Call Option,
Purchaser agrees that it will (i) promptly but no later than three (3) Business
Days execute and deliver to the Company such UCC termination statements and
other documents as may be necessary to release Purchaser’s Lien on the Assigned
Interests Collateral and otherwise give effect to such repurchase and (ii) take
such other actions or provide such other assistance as may be necessary to give
effect to such repurchase.

Section 5.08 Remittance to Deposit Account.

(a) Within sixty (60) days after the date of this Agreement, the parties hereto
shall enter into a deposit agreement in form and substance reasonably
satisfactory to the parties hereto and the Deposit Bank (the “Deposit
Agreement”), which Deposit Agreement will provide for, among other things, the
establishment and maintenance of a Deposit Account, a Joint Concentration
Account, a Company Concentration Account and a Purchaser Concentration Account
in accordance with the terms herein and therein. Any Purchaser Concentration
Account shall be held solely for the benefit of Purchaser, but shall be subject
to the terms and conditions of this Agreement, the Security Agreement and the
other Transaction Documents. Funds deposited into the Deposit Account shall be
swept by the Deposit Bank on a daily basis into the Joint Concentration Account
and subsequent thereto on a daily basis, the Daily Amount shall be swept into
the Purchaser Concentration Account; provided that once the amount of cash swept
into the Purchaser Concentration Account during any of the Fiscal Years ended
December 31, 2015, December 31, 2016, December 31, 2017 and December 31, 2018,
reaches the Yearly Payment Cap, Deposit Bank shall not make any further sweeps
from the Deposit Account into the Joint Concentration Account during the
remainder of such Fiscal Year, and shall instead sweep the entirety of funds
deposited into the Deposit Account for the balance of such Fiscal Year directly
into the Company Concentration Account for immediate and full access by the
Company. Purchaser shall have immediate and full access to any funds held in the
Purchaser Concentration Account and such funds shall not be subject to any
conditions or restrictions whatsoever, subject to Purchaser’s obligations under
Section 5.08(f). After the Daily Amount is swept into the Purchaser
Concentration Account, the amounts remaining in the Joint Concentration Account
shall then be swept, automatically or as otherwise directed by the Company, into
the Company Concentration Account. The Company shall have immediate and full
access to any funds held in the Company Concentration Account and such funds
shall not be subject to any conditions or restrictions whatsoever other than
those of the Deposit Bank; provided, however, that nothing herein shall
(i) affect or reduce the Company’s obligations to pay in full all amounts due to
Purchaser under this Agreement, or (ii) in any manner limit the recourse of
Purchaser to the Assigned Interests Collateral in accordance with the Security
Agreement.

(b) The Company shall pay all fees, expenses and charges of the Deposit Bank.

(c) Commencing on the Closing Date and thereafter, any and all payments in
respect of sales of the Product received by the Company or its Subsidiaries
(other than the European Subsidiaries) on account of Gross Product Revenues of
the Company shall be deposited into the Deposit Account within two (2) Business
Days of the Company’s receipt thereof, regardless of whether or not any
Allowable Additional Product Financings have been entered into by the Company or
any Subsidiary. In the event (i) the True-Up Statement for the second Fiscal
Quarter in any Fiscal Year indicates that the Year-to-Date Net Revenues of the
Product are less that [***] percent ([***]%) of the Projected Net Product
Revenues set forth on Schedule A for

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

32



--------------------------------------------------------------------------------

that Fiscal Year or (ii) the True-Up Statement for the third Fiscal Quarter in
any Fiscal Year indicates that the Year-to-Date Net Revenues of the Product are
less that [***] percent ([***]%) of the Projected Net Product Revenues set forth
on Schedule A for that Fiscal Year, the Applicable Percentage of any and all
payments in respect of Net Back-up Product Revenues received by the Company
(including the Applicable Percentage of any amounts held in the Brigatinib
Divestiture Account pursuant to Section 5.17) shall be deposited into the
Purchaser Concentration Account within two (2) Business Days of the Company’s
receipt of such True-Up Statement, but only until, and to the extent necessary
such that, the Back-up Product True-Up Amount due and payable under
Section 5.08(f) for that Fiscal Year is paid in full.

(d) With respect to any License Agreement existing on the date hereof (other
than License Agreements to which a European Subsidiary is a party and License
Agreements that do not call for direct payment to the Company or any Subsidiary
of the Company), promptly following the entering into the Deposit Agreement, the
Company shall or shall instruct such Subsidiary to instruct any party thereto
under such agreement to remit to the Deposit Account when due all applicable
payments in respect of Gross Product Revenues of the Company that are due and
payable to the Company or such Subsidiary during the Revenue Interest Period,
and the Company shall deliver to Purchaser evidence of such instruction and of
such applicable party’s agreement thereto. With respect to any License Agreement
(other than License Agreements to which a European Subsidiary is a party and
License Agreements that do not call for direct payment to the Company or any
Subsidiary of the Company) entered into by the Company or any Subsidiary after
the Closing Date, the Company shall or shall instruct such Subsidiary to (i) at
the time of the execution and delivery of such agreement, instruct any party
thereto under such agreement to remit to the Deposit Account when due all
applicable payments in respect of Gross Product Revenues of the Company that are
due and payable to the Company or such Subsidiary during the Revenue Interest
Period, and (ii) deliver to Purchaser evidence of such instruction and of such
applicable party’s agreement thereto.

(e) During the Revenue Interest Period and prior to the termination of this
Agreement, the Company shall not have any right to terminate the Deposit
Agreement without Purchaser’s prior written consent. Any such consent, which
Purchaser may grant or withhold in its sole and absolute discretion, shall be
subject to the satisfaction of each of the following conditions to the
satisfaction of Purchaser:

(i) the successor Deposit Bank shall be acceptable to Purchaser;

(ii) Purchaser, the Company and the successor Deposit Bank shall have entered
into a deposit agreement substantially in the form of the Deposit Agreement
initially entered into;

(iii) all funds and items in the accounts subject to the Deposit Agreement to be
terminated shall be transferred to the new accounts held at the successor
Deposit Bank prior to the termination of the then existing Deposit Bank; and

(iv) Purchaser shall have received evidence that all of the applicable parties
making payments in respect of sales of the Product have been instructed to remit
all future payments in respect of sales of the Product to the new accounts held
at the successor Deposit Bank.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

33



--------------------------------------------------------------------------------

(f) True-Up.

(i) Following the end of each Fiscal Quarter, as soon as the Company shall have
determined the Applicable Percentage of Net Revenues of the Product for such
Fiscal Quarter and for each other Fiscal Quarter in the Fiscal Year in which the
then most recently ended Fiscal Quarter occurred (the “Year-to-Date Applicable
Net Revenues”) and in any event no later than forty-five (45) days after the end
of such Fiscal Quarter (unless such Fiscal Quarter is the last Fiscal Quarter of
a Fiscal Year in which case no later than ninety (90) days after the end of such
Fiscal Quarter), the Company shall present to Purchaser a certificate of an
officer of the Company, in reasonable detail with supporting calculations and
information, detailing the Year-to-Date Applicable Net Revenues of the Product
(broken down by U.S., Europe, and the rest of world (i.e., global Net Revenues
of the Product other than in the U.S. or Europe) (the “True-Up Statement”). The
True-Up Statement shall include a calculation of the Net Revenues of the Product
for such Fiscal Quarter and for each other Fiscal Quarter in the Fiscal Year in
which the then most recently ended Fiscal Quarter occurred, with a
reconciliation of such calculation to the Year-to-Date Applicable Net Revenues
and the Applicable Percentage of Net Revenues of the Product for such Fiscal
Quarter. For purposes of this Section 5.08(f), the first Fiscal Quarter shall
comprise the period from the Closing Date through September 30, 2015. The
True-Up Statement shall also include the Sweep Percentage that will be
applicable to the next successive Fiscal Quarter.

(ii) If Purchaser has received, on or prior to the last day of the most recently
ended Fiscal Quarter, payments from the Company under Section 2.02 or this
Section 5.08 in respect of the Fiscal Year for which Year-to-Date Applicable Net
Revenues is calculated under clause (i) above which are in excess of the
Applicable Percentage of Year-to-Date Net Revenues of the Product (after giving
effect to the full Yearly Payment Cap (i.e., no quarterly proration)), Purchaser
shall pay such excess to the Company within twenty (20) Business Days of receipt
by Purchaser of the True-Up Statement.

(iii) If the Applicable Percentage of Year-to-Date Net Revenues of the Product
(after giving effect to the full Yearly Payment Cap (i.e., no quarterly
proration)) is in excess of the amounts Purchaser has received on or prior to
the last day of the most recently ended Fiscal Quarter in respect of the Fiscal
Year for which Year-to-Date Applicable Net Revenues is calculated under clause
(i) above under Section 2.02 or this Section 5.08, the Company shall pay such
excess to Purchaser within twenty (20) Business Days of the receipt by Purchaser
of the True-Up Statement.

(iv) Following the end of each Fiscal Year, the True-Up Statement for such
Fiscal Year shall also include a calculation of the difference between (A) the
Projected Net Product Revenues for that Fiscal Year multiplied by the Applicable
Percentage for that Fiscal Year (after giving effect to the full Yearly Payment
Cap), and (B) the actual revenues received by Purchaser on account of the
Applicable Percentage of the Net Revenues as of the end of Fiscal Year
(including any payments received by Purchaser on

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

34



--------------------------------------------------------------------------------

account of the Back-up Product), after taking into account any true-up
adjustments made pursuant to Sections 5.08(f)(ii) or (iii) above, plus any
Make-Whole Payment under Section 2.04 received by Purchaser in such Fiscal Year
(the “Back-Up Product True-Up Amount”). The Back-up Product True-up Statement
shall also include a reconciliation against any remaining amounts held in the
Brigatinib Divestiture Account (if applicable) and any debits or sweeps made to
or out of such Account.

(v) If the Back-Up Product True-Up Amount calculated pursuant to clause
(iv) above is positive for a Fiscal Year, the Company shall pay to Purchaser
such Back-up Product True-Up Amount solely to the extent such amount does not
exceed the greater of (X) the Applicable Percentage of Net Revenues of Back-up
Product for that Fiscal Year and (Y) [***]% of all worldwide Net Sales of the
Back-up Product for such Fiscal Year generated by the Company or any of its
Affiliates as well as any Third Party, pursuant to any license,
commercialization, co-promotion, collaboration, distribution, marketing or
partnering agreement (the greater of (X) and (Y) being referred to herein as the
“Back-up Product True-Up Cap”). The payment of such Back-up Product True-Up
Amount due and owing under Section 5.08(f) shall be satisfied exclusively out of
the Net Revenue of the Back-up Product, or in the event of Brigatinib
Divestiture Event, exclusively out of the Net Revenue of the Back-up Product
and/or the available amounts held in the Brigatinib Divestiture Collateral
Account established in accordance with Section 5.17.

(vi) In the event the Net Revenues of the Back-Up Product received by the
Company for that Fiscal Year are not sufficient to satisfy payment of the
Back-up Product True-Up Amount required to be paid under Section 5.08(f) for
that Fiscal Year (taking into account any available amounts then held in the
Brigatinib Divestiture Collateral Account), no further amounts shall be due and
owing by the Company to Purchaser on account of the Back-up Product True-Up
Amount for that Fiscal Year. Any shortfall resulting from the failure of the Net
Revenue of the Back-Up Product received by the Company for that Fiscal Year (or
the funds available in the Brigatinib Divestiture Account, if applicable) to
satisfy payment of the Back-up Product True-Up Amount required to be paid under
Section 5.08(f) for that Fiscal Year shall impose no obligation on the Company
to make any additional payment to the Purchaser pursuant to this clause (v), and
such deficiency shall not carry over to any subsequent Fiscal Year. Payment of
the Back-up Product True-Up Amount required to be paid hereunder shall be made
by the Company to Purchaser within fifteen (15) Business Days of receipt by
Purchaser of the True-Up Statement for that Fiscal Year.

(vii) If the Back-up Product True-Up Amount calculated pursuant to clause
(iv) above is negative, no further payments need be made by the Company to the
Purchaser for that Fiscal Year, and any excess payments made by Company to
Purchaser in accordance with Section 5.08(c) based on Net Back-up Product
Revenues shall be reimbursed to Company by Purchaser within fifteen
(15) Business Days of receipt by Purchaser of the True-Up Statement for that
Fiscal Year.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

35



--------------------------------------------------------------------------------

Section 5.09 Intellectual Property.

(a) The Company shall, at its sole expense, either directly or by causing any
Licensee to do so, take such actions (including taking legal action to
specifically enforce the applicable terms of any License Agreement), and
prepare, execute, deliver and file any and all agreements, documents or
instruments which are necessary to diligently maintain the Material Patents. The
Company shall ensure that all patent applications corresponding to the Material
Patents are diligently prosecuted with the intent to protect the Product. In the
exercise of its reasonable business discretion, the Company shall use
commercially reasonable efforts to diligently defend or assert such Intellectual
Property and such Material Patents against infringement or interference by any
other Persons, and against any claims of invalidity or unenforceability, in the
Major Countries (including, without limitation, by bringing any legal action for
infringement or defending any counterclaim of invalidity or action of a Third
Party for declaratory judgment of non-infringement or non-interference,
including timely bringing an action in response to a certification made by an
applicant under paragraph IV of clause (vii) of 21 U.S.C. §355(j)(2)(A) with
respect to an Abbreviated New Drug Application). The Company shall not, and
shall use its commercially reasonable efforts to cause any Licensee not to,
disclaim or abandon, or fail to take any action necessary to prevent the
disclaimer or abandonment of, the Material Patents, except where the failure to
do so would not reasonably be expected to result in a Material Adverse Effect.

(b) In the event that the Company becomes aware that the Product infringes or
violates any Third Party’s Intellectual Property, the Company shall, in the
exercise of its reasonable business discretion, use commercially reasonable
efforts to attempt to secure the right to use such Intellectual Property on
behalf of itself and any affected Licensee, as applicable, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect and shall pay all reasonable costs and amounts associated with
obtaining any such license, without any reduction in the Assigned Interests.

(c) The Company shall directly, or through a Licensee, take any and all actions
and prepare, execute, deliver and file any and all agreements, documents or
instruments that are necessary to secure and maintain, all Regulatory Approvals
in the Major Countries.

Section 5.10 Protective Covenants.

(a) The Company shall not, without the prior written consent of the Purchaser:

(i) Forgive, release or compromise any amount owed to the Company or its
Subsidiaries and relating to the Assigned Interests outside the ordinary course
of business in a manner which would reasonably be expected to result in a
Material Adverse Effect on the Assigned Interests;

(ii) Waive, amend, cancel or terminate, exercise or fail to exercise, any of its
material rights constituting or relating to the Revenue Interests (including any
rights under any License Agreement) outside the ordinary course of business,
except where such failure would not reasonably be expected to result in a
Material Adverse Effect on the Revenue Interest;

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

36



--------------------------------------------------------------------------------

(iii) Amend, modify, restate, cancel, supplement, terminate or waive any
material provision relating to the payment rate or payment amount the Company or
its Subsidiaries are entitled to receive under any Material Contract, or grant
any related consent thereunder, or agree to do any of the foregoing, including,
without limitation, entering into any agreement with any Person under the
provisions of such Material Contract, (in each case) if such action would result
in a reduction of any royalty rate, distribution split or other sales-based
payments, up-front payment or milestone payment to the Company thereunder;

(iv) Create, incur, assume or suffer to exist any new Indebtedness (not
including Indebtedness incurred for the purpose of paying to Purchaser the
Put/Call Price in connection with an exercise of the Put Option or Call Option),
other than (i) any Permitted Secured Financings, (ii) unsecured indebtedness so
long as it remains unsecured, in an aggregate incremental principal amount not
to exceed $[***] at any time outstanding (not including any financings in
(iii) below); provided that such Indebtedness has a maturity date that is not
earlier than the Outside Date (and the terms of such Indebtedness shall not
provide for any scheduled repayment, mandatory redemption, put or sinking fund
obligations prior to the Outside Date (other than customary offers to repurchase
upon a change of control, asset sale or casualty event and customary
acceleration rights after an event of default)) and (iii) any Indebtedness
incurred to refinance the Company’s existing 3.625% Convertible Senior Notes due
2019 issued pursuant to the Indenture dated as of June 17, 2014, between the
Company and Wells Fargo Bank, National Association, as Trustee; provided that
any such refinancing Indebtedness is unsecured and has a maturity date that is
not earlier than the Outside Date (and the terms of such Indebtedness shall not
provide for any scheduled repayment, mandatory redemption, put or sinking fund
obligations prior to the Outside Date (other than customary conversion rights,
offers to, or put option to require, repurchase upon a fundamental change,
change of control, asset sale or casualty event and customary acceleration
rights after an event of default));

(v) Create, incur, assume or suffer to exist any Lien, or exercise any right of
rescission, offset, counterclaim or defense, upon or with respect to the Deposit
Account, the Joint Concentration Account or the Assigned Interests, or agree to
do any of the foregoing, except for (i) any Lien or agreements in favor of
Purchaser granted under or pursuant to this Agreement and the other Transaction
Documents; and (ii) liens for taxes or other governmental charges arising by
operation of law in the ordinary course of business for sums which are not yet
due and payable;

(vi) Create, incur, assume or suffer to exist any Lien, or exercise any right of
rescission, offset, counterclaim or defense, upon or with respect to the Shared
Assigned Interests Collateral, or agree to do any of the foregoing, except for
(i) any Lien or agreements in favor of Purchaser granted under or pursuant to
this Agreement and the other Transaction Documents; and (ii) any Permitted Liens
permitted by clause (ii) and clause (iv) of the definition of Permitted Liens
(but, with respect to such clause (iv), only with respect to Permitted Secured
Financings described in clause (i) and clause (iii) of the definition of
Permitted Secured Financings); or

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

37



--------------------------------------------------------------------------------

(vii) Transfer to any European Subsidiary any additional rights in the Product,
the Gross Product Revenues or the Collateral; provided that the Company may
transfer to ARIAD Europe, via amendment of the Territory of the ARIAD Europe
Buy-in License or similar transaction, Product rights in Israel, Saudi Arabia,
and other countries that will be managed by ARIAD Europe, as long as the chronic
myelogenous leukemia market in those countries transferred in aggregate (as
measured by IMS data) does not exceed [***]% of the global chronic myelogenous
leukemia market (measured in U.S. dollars).

Section 5.11 Insurance.

The Company shall (i) maintain the current insurance policies with its current
insurance companies or with companies having at the least the same rating from
A.M. Best Company, Inc. and (ii) maintain Purchaser as an additional insured
party with respect to its general liability and product liability insurance
policies.

Section 5.12 Notice.

The Company shall provide Purchaser with written notice as promptly as
practicable (and in any event within three (3) Business Days) after becoming
aware of any of the following:

(a) any material breach or default by the Company of any covenant, agreement or
other provision of this Agreement, or any other Transaction Document;

(b) any representation or warranty made by the Company in any of the Transaction
Documents or in any certificate delivered to Purchaser pursuant hereto shall
prove to be untrue, inaccurate or incomplete in any material respect on the date
as of which made;

(c) the occurrence of a Change of Control; or

(d) the occurrence of a Put Option Event.

Section 5.13 Use of Proceeds.

The Company shall use proceeds received from Purchaser in support of the
development of the Back-up Product and development and commercialization of the
Product.

Section 5.14 Taxes.

(a) The Company shall timely file (taking into account all extensions of due
dates) all Tax Returns required to be filed by it and will pay all Taxes
required to be paid with such returns.

(b) Purchaser shall deliver to the Company and the Deposit Bank a properly
completed IRS Form W-9 at Closing. The Company shall provide the Purchaser any
reasonable assistance it may seek in obtaining an exemption or reduced rate
from, or refund of, any U.S. federal withholding tax, if applicable. Neither
party shall have any obligation to gross-up or otherwise pay the other party
(including any assignee) any amounts with respect to source withholding. The
parties furthermore agree to provide the Deposit Bank or any other party that is

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

38



--------------------------------------------------------------------------------

a withholding agent for tax purposes any requested documentation necessary to
establish an exemption from or reduction of applicable withholding taxes with
respect to payments under the Deposit Agreement or this Agreement to the extent
it is entitled to do so under the applicable law; and in the event the failure
to provide such documentation results in the imposition of withholding, then
such withholding shall be attributed to the party responsible for such failure.

Section 5.15 Right of First Negotiation with respect to Allowable Additional
Product Financing.

In the event the Company intends, at any time and from time to time after the
occurrence of an Allowable Additional Product Financing Trigger Event, to seek
to obtain Allowable Additional Product Financing, the Company shall provide to
Purchaser written notice (the “Financing Notice”) of such intention prior to
engaging in any discussions with any Third Party with respect thereto, which
Financing Notice shall include the proposed terms of such Allowable Additional
Product Financing. Purchaser shall have two (2) Business Days following receipt
of the Financing Notice to provide the Company written notice that it desires to
enter into good faith negotiations with the Company regarding providing the
Allowable Additional Product Financing. If Purchaser does not provide such
written notice, the Company shall be free to negotiate and enter into an
Allowable Additional Product Financing with a Third Party. If Purchaser provides
such written notice, the Company shall negotiate exclusively, reasonably and in
good faith with Purchaser concerning the terms of the Allowable Additional
Product Financing for a period of [***] ([***]) days. In the event the Parties
have not executed a binding term sheet for such Allowable Additional Product
Financing within such [***]-day period, the Company shall be free to pursue an
Allowable Additional Product Financing with one or more Third Parties on any
terms, whether or not more favorable, without first coming back to Purchaser.

Section 5.16 Right of First Negotiation with respect to Allowable Back-up
Product Financing.

In the event the Company intends, at any time and from time to time after the
occurrence of an Allowable Additional Product Financing Trigger Event, to seek
to obtain Allowable Back-up Product Financing, the Company shall provide to
Purchaser written notice (the “Backup Financing Notice”) of such intention prior
to engaging in any discussions with any Third Party with respect thereto, which
Backup Financing Notice shall include the proposed terms of such Allowable
Back-up Product Financing. Purchaser shall have two (2) Business Days following
receipt of the Backup Financing Notice to provide the Company written notice
that it desires to enter into good faith negotiations with the Company regarding
providing the Allowable Back-up Product Financing. If Purchaser does not provide
such written notice, the Company shall be free to negotiate and enter into an
Allowable Back-up Product Financing with a Third Party. If Purchaser provides
such written notice, the Company shall negotiate exclusively, reasonably and in
good faith with Purchaser concerning the terms of the Allowable Back-up Product
Financing for a period of [***] ([***]) days. In the event the Parties have not
executed a binding term sheet for such Allowable Back-up Product Financing
within such [***]-day period, the Company shall be free to pursue an Allowable
Back-up Product Financing with one or more Third Parties on any terms, whether
or not more favorable, without first coming back to Purchaser.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

39



--------------------------------------------------------------------------------

Section 5.17 Disposition of Back-up Product.

If, during the Revenue Interest Period, the Company Transfers any of its
interest in the Back-up Product to a Third Party (other than in connection with
a Permitted Secured Financing or a License Agreement (as defined above, except
relating to Brigatinib) (a “Brigatinib Divestiture”), the Company shall, within
30 days of the closing of such Brigatinib Divestiture, create a separate account
at the Deposit Bank (the “Brigatinib Divestiture Account”) and deposit into such
Brigatinib Divestiture Account an amount equal to [***] percent ([***]%) of the
net proceeds received by the Company on account of such Brigatinib Divestiture,
subject to a maximum amount equal to the product of (a) the lesser of (i) such
percent of the Company’s interest in the Backup Product subject to such
Brigatinib Divestiture and (ii) [***]% (provided this percentage shall be
[***]%, if the FDA suspends or prohibits sales of the Product), multiplied by
(b) the Put/Call Price calculated as of the closing date of such Brigatinib
Divestiture. At the end of each Fiscal Quarter thereafter, the Company shall
include in the True-up Statement for such Fiscal Quarter a calculation of the
Put/Call Price calculated as of the end of such Fiscal Quarter (the “Brigatinib
Divestiture Collateral Amount”). Any amounts remaining in the Brigatinib
Divestiture Account at the end of such Fiscal Quarter in excess of the
Brigatinib Divestiture Collateral Amount shall be swept into the Company
Concentration Account as soon as reasonable practicable, but in no event later
than two (2) Business Days of Purchaser’s receipt of the True-Up Statement for
such Fiscal Quarter.

ARTICLE VI

TERM AND TERMINATION

Section 6.01 Term and Termination Date.

Except as provided in this Section 6.01 and in Section 6.02, this Agreement
shall terminate upon expiration of the Revenue Interest Period (the “Term”). If
any payments are accrued hereunder on or prior to that date and are required to
be made by one of the Parties hereunder, this Agreement shall remain in full
force and effect until any and all such payments have been made in full, and
(except as provided in Section 6.02) solely for that purpose. In addition, this
Agreement shall sooner terminate if the Purchaser shall have exercised the Put
Option in accordance with Section 5.07(a) or the Company shall have exercised
the Call Option in accordance with Section 5.07(b), in each case upon the
payment of the Put/Call Price. In addition, the Company may terminate this
Agreement immediately upon Purchaser’s failure to pay the Additional Purchase
Price on the Additional Purchase Price Closing Date or the Second Tranche
Purchase Price on the Second Tranche Purchase Price Closing Date in accordance
with Section 2.03(d) and Section 2.03(e), respectively. Upon expiration or
termination of this Agreement in accordance with its terms, all right, title,
and interest in and to the Assigned Interest shall automatically revert to
Company, and Purchaser will have no further rights in the Assigned Interest, the
Back-up Product True-Up Funds, or the Assigned Interest Collateral.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

40



--------------------------------------------------------------------------------

Section 6.02 Effect of Termination.

In the event of the termination of this Agreement pursuant to Section 6.01, this
Agreement shall forthwith become void and have no effect without any liability
on the part of any party hereto or its Affiliates, directors, officers,
stockholders, partners, managers or members other than the provisions of this
Section 6.02, Section 5.04, Section 5.05 (provided the Security Agreement and
the Deposit Agreement shall each terminate as provided in those respective
agreements), and Article VII hereof, which shall survive any termination as set
forth in Section 6.01. Nothing contained in this Section 6.02 shall relieve any
party from liability for any breach of this Agreement.

ARTICLE VII

MISCELLANEOUS

Section 7.01 Survival.

All representations and warranties made herein and in any other Transaction
Document, any certificates or in any other writing delivered pursuant hereto or
thereto shall survive the execution and delivery of this Agreement and shall
continue to survive until the expiration or termination of this Agreement in
accordance with Article VI.

Section 7.02 Specific Performance; Limitations on Damages.

(a) Each of the parties hereto acknowledges that the other party will have no
adequate remedy at law if it fails to perform any of its obligations under any
of the Transaction Documents. In such event, each of the parties agrees that the
other party shall have the right, in addition to any other rights it may have
(whether at law or in equity), to specific performance of this Agreement.

(b) Notwithstanding anything to the contrary in this Agreement, in no event
shall either party be liable for special, indirect, incidental, punitive or
consequential damages of the other party, whether or not caused by or resulting
from the actions of such party or the breach of its covenants, agreements,
representations or warranties hereunder, even if such party has been advised of
the possibility of such damages.

Section 7.03 Notices.

All notices, consents, waivers and communications hereunder given by any party
to the other shall be in writing (including facsimile transmission) and
delivered personally, by telegraph, telecopy, telex or facsimile, by a
recognized overnight courier, or by dispatching the same by certified or
registered mail, return receipt requested, with postage prepaid, in each case
addressed (with a copy by email):

If to Purchaser to:

PDL BioPharma, Inc.

932 Southwood Blvd.

Incline Village, NV 89451

Attention: General Counsel

Facsimile No.: (775) 832-8501

Email: [***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

41



--------------------------------------------------------------------------------

with a copy to:

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

Los Angeles, CA 90071-3197

Attention: Karen Bertero

Facsimile No.: (213) 229-7888

Email: kbertero@gibsondunn.com

If to the Company to:

ARIAD Pharmaceuticals, Inc.

26 Landsdowne Street

Cambridge, MA 02139

Attention: General Counsel

Facsimile No.: (617) 494-8144

with a copy to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, PC

666 Third Avenue

New York, New York 10017

Attention: Richard Gervase, Esq.

Fax: (212) 983-3115

Email: RGervase@Mintz.com

with a copy to:

Houlihan Lokey Capital, Inc.

245 Park Avenue, 17th Floor

New York, New York 10167

Attention: Lionel Leventhal

Fax: [***]

Email: [***]

or to such other address or addresses as Purchaser or the Company may from time
to time designate by notice as provided herein, except that notices of changes
of address shall be effective only upon receipt. All such notices, consents,
waivers and communications shall: (a) when posted by certified or registered
mail, postage prepaid, return receipt requested, be effective three (3) Business
Days after dispatch, unless such communication is sent trans-Atlantic, in which
case they shall be deemed effective five (5) Business Days after dispatch,
(b) when telegraphed, telecopied, telexed or facsimiled, be effective upon
receipt by the transmitting party of confirmation of complete transmission, or
(c) when delivered by a recognized overnight courier or in person, be effective
upon receipt when hand delivered.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

42



--------------------------------------------------------------------------------

Section 7.04 Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. The Company
shall not be entitled to assign any of its obligations and rights under the
Transaction Documents without the prior written consent of Purchaser. Solely
upon the consent of the Company (which consent may not be unreasonably withheld,
delayed or conditioned), Purchaser may assign any of its obligations or rights
under the Transaction Documents without restriction other than to another
pharmaceutical company; provided, however, that, notwithstanding the foregoing,
Purchaser may assign any of its obligations or rights under the Transaction
Documents to a pharmaceutical company in connection with a change of control of
Purchaser by virtue of a merger, sale or issuance of stock or the sale of all or
substantially all of Purchaser’s assets; provided, further, that Purchaser,
notwithstanding such assignment, will remain liable under Section 5.08(f)
(solely to the extent of any amount subject thereto during the Fiscal Year as of
the date of such assignment) and Section 7.05.

Section 7.05 Indemnification.

(a) The Company hereby indemnifies and holds Purchaser and its Affiliates and
any of their respective partners, directors, managers, members, officers,
employees and agents (each, a “Purchaser Indemnified Party”) harmless from and
against any and all Losses (including all Losses in connection with any product
liability claims or claims of infringement or misappropriation of any
Intellectual Property rights of any Third Parties) incurred or suffered by any
Purchaser Indemnified Party arising out of any breach of any representation,
warranty or certification made by the Company in any of the Transaction
Documents or the True-Up Statement or any breach of or default under any
covenant or agreement by the Company pursuant to any Transaction Document or the
True-Up Statement, including any failure by the Company to satisfy any of the
Excluded Liabilities and Obligations.

(b) Purchaser hereby indemnifies and holds the Company, its Affiliates and any
of their respective partners, directors, managers, officers, employees and
agents (each, a “Company Indemnified Party”) harmless from and against any and
all Losses incurred or suffered by a Company Indemnified Party arising out of
any breach of any representation, warranty or certification made by Purchaser in
any of the Transaction Documents or any breach of or default under any covenant
or agreement by Purchaser pursuant to any Transaction Document.

(c) If any claim, demand, action or proceeding (including any investigation by
any Governmental Authority) shall be brought or alleged against an indemnified
party in respect of which indemnity is to be sought against an indemnifying
party pursuant to the preceding paragraphs, the indemnified party shall,
promptly after receipt of notice of the commencement of any such claim, demand,
action or proceeding, notify the indemnifying party in writing of the
commencement of such claim, demand, action or proceeding, enclosing a copy of
all papers

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

43



--------------------------------------------------------------------------------

served, if any; provided, that the omission to so notify such indemnifying party
will not relieve the indemnifying party from any liability that it may have to
any indemnified party under the foregoing provisions of this Section 7.05
unless, and only to the extent that, such omission results in the forfeiture of,
or has a material adverse effect on the exercise or prosecution of, substantive
rights or defenses by the indemnifying party. In case any such action is brought
against an indemnified party and it notifies the indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party (who shall not, except with the consent
of the indemnified party, be counsel to the indemnifying party), and after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party will not be liable to such
indemnified party under this Section 7.05 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation. In any such proceeding, an
indemnified party shall have the right to retain its own counsel, but the
reasonable fees and expenses of such counsel shall be at the expense of such
indemnified party unless (i) the indemnifying party and the indemnified party
shall have mutually agreed to the retention of such counsel, (ii) the
indemnifying party has assumed the defense of such proceeding and has failed
within a reasonable time to retain counsel reasonably satisfactory to such
indemnified party or (iii) the named parties to any such proceeding (including
any impleaded parties) include both the indemnifying party and the indemnified
party and representation of both parties by the same counsel would be
inappropriate due to actual or potential conflicts of interests between them
based on the advice of such counsel. It is agreed that the indemnifying party
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate law firm (in addition to local counsel where necessary) for all such
indemnified parties. The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

(d) Purchaser’s sole remedy shall be to recover any monetary damages associated
with a breach, subject to the other terms and provisions contained in this
Agreement.

Section 7.06 No Implied Representations and Warranties.

Each party acknowledges and agrees that, other than the representations and
warranties specifically contained in any of the Transaction Documents, there are
no representations or warranties of either party or any other Person either
expressed or implied with respect to the Assigned Interests or the transactions
contemplated hereby. Without limiting the foregoing, Purchaser acknowledges and
agrees that (a) Purchaser and its Affiliates, together with its and its
Affiliates’ representatives, have made their own investigation of the Product
and the Intellectual

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

44



--------------------------------------------------------------------------------

Property and are not relying on any implied warranties or upon any
representation or warranty whatsoever as to the future amount or potential
amount of the Assigned Interests or as to the creditworthiness of Company and
(b) except as expressly set forth in any representation or warranty in a
Transaction Document, Purchaser shall have no claim or right to indemnification
pursuant to Section 7.05 (or otherwise) with respect to any information,
documents or materials furnished to Purchaser, any of its Affiliates, or any of
its or its Affiliates’ representatives, including any information, documents or
material made available to Purchaser and its Affiliates and its Affiliates’
representatives in any data room, presentation, interview or any other form
relating to the transactions contemplated hereby.

Section 7.07 Independent Nature of Relationship.

(a) The relationship between the Company and Purchaser is solely that of seller
and purchaser, and neither Purchaser nor the Company has any fiduciary or other
special relationship with the other or any of their respective Affiliates.
Nothing contained herein or in any other Transaction Document shall be deemed to
constitute the Company and Purchaser as a partnership, an association, a joint
venture or other kind of entity or legal form for any purposes, including any
Tax purposes.

(b) No officer or employee or agent of Purchaser will be located at the premises
of the Company or any of its Affiliates, except in connection with an audit
performed pursuant to Section 5.02. No officer, manager or employee of Purchaser
shall engage in any commercial activity with the Company or any of its
Affiliates other than as contemplated herein and in the other Transaction
Documents.

(c) The Company and/or any of its Affiliates shall not at any time obligate
Purchaser, or impose on Purchaser any obligation, in any manner or respect to
any Person not a party hereto.

Section 7.08 Tax Treatment.

The Purchaser and the Company acknowledge (a) that, for U.S. federal income tax
purposes, they agree to treat the rights and interests in and to the Assigned
Interests that are transferred pursuant to this Agreement as indebtedness
subject to the U.S. Treasury Regulations Section 1.1275-4 governing contingent
payment debt instruments, (b) that the rights in respect of the Closing Purchase
Price, the Additional Purchase Price, and each Second Tranche Purchase Price (if
any) represent separate debt instruments for U.S. federal income tax purposes;
and (c) that the Purchaser will report original issue discount and interest on
each such debt instrument in accordance with the Company’s determination of both
the “comparable yield” and the “projected payment schedule” for such debt
instrument, which determination shall be subject to the prior good faith
consultation by the Company with the Purchaser. For this purpose, the
“comparable yield” and the “projected payment schedule” relating to the Assigned
Interests may be obtained by contacting the Company at the address set forth in
Section 7.03. The parties hereto agree not to take any position that is
inconsistent with the provisions of this Section 7.08 on any tax return or in
any audit or other administrative or judicial proceeding unless (i) the other
parties to this Agreement have consented in writing to such actions, which
consent shall not be unreasonably withheld or delayed, or (ii) the party that
contemplates taking such an inconsistent position has been advised by nationally
recognized counsel or tax advisors in writing that it is more likely than not
that there is no “reasonable basis” (within the meaning of Treasury Regulation
Section 1.6662- 3(b)(3)) for the position specified in this Section 7.08.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

45



--------------------------------------------------------------------------------

Section 7.09 Entire Agreement.

This Agreement, together with the Exhibits and Schedules hereto (which are
incorporated herein by reference), and the other Transaction Documents
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior agreements (including the Term Sheet),
understandings and negotiations, both written and oral, between the parties with
respect to the subject matter of this Agreement. No representation, inducement,
promise, understanding, condition or warranty not set forth herein (or in the
Exhibits, Schedules or other Transaction Documents) has been made or relied upon
by either party hereto. None of this Agreement, nor any provision hereof, is
intended to confer upon any Person other than the parties hereto any rights or
remedies hereunder.

Section 7.10 Amendments; No Waivers.

(a) This Agreement or any term or provision hereof may not be amended, changed
or modified except with the written consent of the parties hereto. No waiver of
any right hereunder shall be effective unless such waiver is signed in writing
by the party against whom such waiver is sought to be enforced.

(b) No failure or delay by either party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

Section 7.11 Interpretation.

When a reference is made in this Agreement to Articles, Sections, Schedules or
Exhibits, such reference shall be to an Article, Section, Schedule or Exhibit to
this Agreement unless otherwise indicated. The words “include”, “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation”. Neither party hereto shall be or be deemed to be the
drafter of this Agreement for the purposes of construing this Agreement against
one party or the other.

Section 7.12 Headings and Captions.

The headings and captions in this Agreement are for convenience and reference
purposes only and shall not be considered a part of or affect the construction
or interpretation of any provision of this Agreement.

Section 7.13 Counterparts; Effectiveness.

This Agreement may be executed in two or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other parties hereto. Any
counterpart may be executed by facsimile or pdf signature and such facsimile or
pdf signature shall be deemed an original.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

46



--------------------------------------------------------------------------------

Section 7.14 Severability.

If any provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nevertheless be given full force and effect.

Section 7.15 Expenses.

The Company will pay all of its own fees and expenses in connection with
entering into and consummating the transactions contemplated by this Agreement.

Section 7.16 Governing Law; Jurisdiction.

(a) This Agreement shall be governed by, and construed, interpreted and enforced
in accordance with, the laws of the state of New York, without giving effect to
the principles of conflicts of law thereof.

(b) Any legal action or proceeding with respect to this Agreement or any other
Transaction Document may be brought in any state or federal court of competent
jurisdiction in the State of New York, County of New York. By execution and
delivery of this Agreement, each party hereto hereby irrevocably consents to and
accepts, for itself and in respect of its property, generally and
unconditionally the non-exclusive jurisdiction of such courts. Each party hereto
hereby further irrevocably waives any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, which it may
now or hereafter have to the bringing of any action or proceeding in such
jurisdiction in respect of any Transaction Document.

(c) Each party hereto hereby irrevocably consents to the service of process out
of any of the courts referred to in subsection (b) of this Section 7.16 in any
such suit, action or proceeding by the mailing of copies thereof by registered
or certified mail, postage prepaid, to it at its address set forth in this
Agreement. Each party hereto hereby irrevocably waives any objection to such
service of process and further irrevocably waives and agrees not to plead or
claim in any suit, action or proceeding commenced hereunder or under any other
Transaction Document that service of process was in any way invalid or
ineffective. Nothing herein shall affect the right of a party to serve process
on the other party in any other manner permitted by law.

Section 7.17 Waiver of Jury Trial.

Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any action, proceeding,
claim or counterclaim arising out of or relating to any Transaction Document or
the transactions contemplated under any Transaction Document. This waiver shall
apply to any subsequent amendments, renewals, supplements or modifications to
any Transaction Document.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

47



--------------------------------------------------------------------------------

Section 7.18 Release of Liens upon Certain Allowable Additional Product
Financings.

Upon any sale by the Company or any of its Subsidiaries of Revenue Interests
that constitutes an Allowable Additional Product Financing, the security
interest granted to Purchaser with respect to the portion of the Revenue
Interests sold pursuant thereto shall automatically terminate concurrently with
the consummation of such Allowable Additional Product Financing; provided,
however, that such security interest shall be automatically reinstated for the
benefit of Purchaser upon the termination of such Allowable Additional Product
Financing. In connection therewith, Purchaser agrees, at the request of the
Company, and at the sole expense of the Company, to execute and deliver such
documents as the Company may reasonably request to evidence such release.

[SIGNATURE PAGE FOLLOWS]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

COMPANY:     ARIAD PHARMACEUTICALS, INC.     By:  

/s/ Harvey J. Berger, M.D.

    Name:   Harvey J. Berger, M.D.     Title:   Chairman and Chief Executive
Officer PURCHASER:     PDL BIOPHARMA, INC.     By:  

/s/ John P. McLaughlin

    Name:   John P. McLaughlin     Title:   Chief Executive Officer

[Signature Page to Revenue Interest Assignment Agreement]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

49



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

The following schedules constitute the disclosure schedules of ARIAD
Pharmaceuticals, Inc. (the “Company”) with respect to the Revenue Interest
Assignment Agreement (the “Revenue Interest Assignment Agreement”), dated as of
July 28, 2015, by and between the Company and PDL BioPharma, Inc. (“Purchaser”).
Unless otherwise defined in these disclosure schedules, all capitalized terms
used herein have the meanings ascribed to them in the Revenue Interest
Assignment Agreement. Nothing in these disclosure schedules, including any
attachments hereto, is intended to change the scope of the representations or
warranties of the Company contained in the Revenue Interest Assignment Agreement
or to create any covenant on the part of the Company. Other than expressly set
forth herein, all descriptions of documents herein do not purport to be complete
and are qualified by reference to the documents themselves. In no event shall
any disclosure schedule hereunder be deemed to constitute an acknowledgement
that such disclosure schedule is material to the business or financial condition
of the Company unless the representation, warranty or covenant to which such
disclosure schedule relates expressly calls for the Company to disclose
information that is material to the business or financial condition of the
Company, pursuant to Article III of the Revenue Interest Assignment Agreement.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Schedule 1.01

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Schedule 3.04(a)

Licenses to Intellectual Property

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Schedule 3.12(a)

Intellectual Property

The following intellectual property is all owned by the Company:

(i) PATENTS AND PENDING APPLICATIONS

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

(ii) TRADEMARKS

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

(iii) COPYRIGHTS

None

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

(iv) DOMAIN NAMES AND WEBSITES

Domain Names

[***]

Website

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Schedule 3.14

Material Contracts

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Schedule 3.15

Principal Place of Business

26 Landsdowne Street, Cambridge, Massachusetts 02139

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Schedule 3.18

Matters Involving Taxes

None.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Exhibit A

Form of Security Agreement

[See attached.]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Exhibit B

Form of Assignment of Interests

[See attached.]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT OF INTERESTS

ASSIGNMENT OF INTERESTS

This ASSIGNMENT OF INTERESTS (this “Assignment”), dated as of July 28, 2015, is
made and entered into by and between ARIAD Pharmaceuticals, Inc., a Delaware
corporation (the “Assignor”), and PDL BioPharma, Inc., a Delaware corporation
(the “Assignee”).

WHEREAS, the Assignor and the Assignee are parties to that certain Revenue
Interest Assignment Agreement, dated even date herewith (the “Revenue Interest
Assignment Agreement”), pursuant to which, among other things, the Assignor
agrees to sell, assign, transfer and convey to the Assignee, and the Assignee
agrees to purchase, acquire and accept from the Assignor, all of the Assignor’s
right, title and interest in and to the Assigned Interests, as that term is
defined in the Revenue Interest Assignment Agreement, for consideration in the
amount and on the terms and conditions provided therein;

WHEREAS, the parties now desire to carry out the purposes of the Revenue
Interest Assignment Agreement by the execution and delivery of this instrument
evidencing the Assignor’s sale, assignment, transfer and conveyance, and
Assignee’s purchase, acquisition and acceptance, of the Assigned Interests; and

WHEREAS, capitalized terms used and not defined herein have the meanings given
to them in the Revenue Interest Assignment Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and of other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Assignment of Assigned Rights. The Assignor hereby sells, assigns, transfers
and conveys to the Assignee free and clear of all Liens (other than Permitted
Liens), and the Assignee hereby purchases, acquires and accepts, all of the
Assignor’s rights and interest in and to the Assigned Interests on the Closing
Date.

2. No Assumption of Obligations. The parties hereto acknowledge that the
Assignee is acquiring only the Assigned Interests and is not assuming any debt,
liability or other obligation of the Assignor or any of its Affiliates of
whatever nature, whether presently existing or hereafter arising or asserted,
known or unknown, or fixed or contingent, including, without limitation, the
Excluded Liabilities and Obligations.

3. Further Assurances. Each party hereto shall execute, acknowledge and deliver
to the other party any and all documents or instruments, and shall take any and
all actions, reasonably required by such other party from time to time, to
confirm or effect the matters set forth herein, or otherwise to carry out the
purposes of the Revenue Interest Assignment Agreement and this Assignment and
the transactions contemplated thereby and hereby.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

4. Revenue Interest Assignment Agreement. This Assignment is entered into
pursuant to, and is subject in all respects to all of the terms, provisions and
conditions of, the Revenue Interest Assignment Agreement, and nothing herein
shall be deemed to modify any of the representations, warranties, covenants and
obligations of the parties thereunder.

5. Interpretation. In the event of any conflict or inconsistency between the
terms, provisions and conditions of this Assignment and the Revenue Interest
Assignment Agreement, the terms, provisions and conditions of the Revenue
Interest Assignment Agreement shall govern.

6. Counterparts; Effectiveness. This Assignment may be executed in counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument. This Assignment shall become effective when each
party hereto shall have received a counterpart hereof signed by the other party
hereto. Any counterpart may be executed by facsimile or pdf signature and such
facsimile or pdf signature shall be deemed an original.

7. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

8. Governing Law; Jurisdiction; Service of Process; Waiver of Jury Trial. This
Assignment shall be subject to the terms set forth in Section 7.16 and
Section 7.17 of the Revenue Interest Assignment Agreement with respect to
governing law, jurisdiction, service of process and waiver of trial by jury.

[Signature Page to Follow]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment to
be duly executed by their respective authorized officers as of the date first
above written.

 

ASSIGNOR: ARIAD PHARMACEUTICALS, INC. By:  

 

Name:   Title:   ASSIGNEE: PDL BIOPHARMA, INC. By:  

 

Name:   Title:  

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Exhibit C

Form of Legal Opinion

 

•   The Company is a corporation validly existing and in corporate good standing
under the laws of the State of Delaware.

 

•   The Company has the corporate power and authority to enter into and perform
its obligations under the Transaction Documents to which it is a party, has
taken all necessary corporate action to authorize the execution, delivery and
performance of such Transaction Documents and has duly executed and delivered
such Transaction Documents.

 

•   Each Transaction Document to which the Company is a party is the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms.

 

•   The execution and delivery by the Company of the Transaction Documents to
which it is a party do not, and the compliance by the Company with its
obligations thereunder will not, (i) result in a violation of the Certificate of
Incorporation and the Bylaws of the Company, (ii) result in a breach or default
under any material agreement of the Company, (iii) result in a violation of any
order binding upon the Company or (iv) to our knowledge, result in or require
the creation or imposition of any lien or encumbrance upon any assets of the
Company under any material agreement of the Company (for the avoidance of doubt,
any liens and security interests created pursuant to the Transaction Documents
are excluded from this clause), and any material contracts or binding orders may
be identified in a backup officer’s certificate from the Company.

 

•   The execution and delivery by the Company of the Transaction Documents to
which it is a party do not, and the compliance by each of the Company with its
obligations thereunder will not, require any approval from or filing with any
governmental authority of the United States, the State of New York, or the State
of Delaware, other than the filings and records contemplated by the Transaction
Documents to perfect security interests.

 

•   The execution and delivery by each of the Company of the Transaction
Documents to which it is a party do not, and the compliance by the Company with
its obligations thereunder will not, result in any violation of any federal law
of the United States, the law of the State of New York or any regulation
thereunder, or the law of the State of Delaware or any regulation thereunder,
which, in our experience are applicable to, or relevant in connection with,
transactions of the type provided for in the Transaction Documents.

 

•   Neither the Company nor any Subsidiary of the Company is an “investment
company” within the meaning of, and subject to regulation under, the Investment
Company Act of 1940, as amended.

 

•   The Security Agreement is effective to create in favor of the Purchaser, as
security for the Secured Obligations, as defined in the Security Agreement, a
security interest (the “Article 9 Security Interest”) in the Collateral as
described in the Security Agreement to the extent that a security interest may
be created therein under Article 9 of the New York UCC (the “Article 9
Collateral”).

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

•   Upon the proper filing of the UCC Financing Statement with the Delaware
Secretary of State, the Article 9 Security Interest will be perfected to the
extent that a security interest can be perfected by the filing of financing
statements pursuant to Article 9 of the Delaware UCC.

 

•   The Article 9 Security Interest in the Joint Concentration Account (to the
extent constituting Collateral as defined in the Security Agreement) and the
Article 9 Security Interest in the Purchaser Concentration Account will be
perfected by control upon the execution and delivery of the Security Agreement
and the Deposit Agreement and will rank prior to any other security interest in
the Joint Concentration Account (to the extent constituting Collateral as
defined in the Security Agreement) and the Purchaser Concentration Account that
is not perfected by control under Article 9 of the New York UCC.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Schedule A

Projected Net Product Revenues

 

2015

   $ —     

2016

   $ —     

2017

   $ —     

2018

   $ —     

2019

   $  [***]   

2020

   $ [***]   

2021

   $ [***]   

2022

   $ [***]   

2023

   $ [***]   

2024

   $ [***]   

2025

   $ [***]   

2026

   $ [***]   

2027

   $ [***]   

2028

   $ [***]   

2029

   $ [***]   

2030

   $ [***]   

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.